Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

MEDIASENTRY, INC.

 

SAFENET, INC.,

 

ARTISTDIRECT INC.,

 

AND

 

MEDIADEFENDER, INC.

 

 

Dated as of March 30, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

PURCHASE AND SALE OF ASSETS

 

1

1.1

 

Purchase and Sale of Assets

 

1

1.2

 

Excluded Assets

 

2

1.3

 

Assumption of Liabilities

 

3

1.4

 

Excluded Liabilities

 

3

1.5

 

Closing

 

5

1.6

 

Closing Deliveries

 

5

1.7

 

Consent of Third Parties

 

6

1.8

 

Further Assurances

 

7

1.9

 

Transfer Taxes

 

7

ARTICLE II

 

PURCHASE PRICE

 

8

2.1

 

Purchase Price

 

8

2.2

 

Offset

 

8

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

8

3.1

 

Organization; Good Standing and Qualification

 

8

3.2

 

Ownership of MediaSentry

 

8

3.3

 

Authorization; Binding Obligation

 

8

3.4

 

Consents and Approvals

 

9

3.5

 

No Violation

 

9

3.6

 

Approvals and Orders

 

9

3.7

 

Title to and Condition of Properties; Sufficiency of Assets

 

10

3.8

 

Financial Statements

 

10

3.9

 

Absence of Undisclosed Liabilities

 

10

3.10

 

Absence of Certain Events

 

11

3.11

 

Tax Matters

 

11

3.12

 

Intellectual Property; Privacy

 

11

3.13

 

Contracts

 

14

3.14

 

Absence of Restrictions on Business Activities

 

14

3.15

 

Legal Proceedings

 

14

3.16

 

Accounts Receivable

 

15

3.17

 

Intentionally omitted

 

15

3.18

 

Compliance with Laws

 

15

3.19

 

Employee Matters

 

15

3.20

 

Brokers

 

16

3.21

 

Transactions with Affiliates

 

16

3.22

 

Certain Business Practices

 

16

3.23

 

Customers and Vendors

 

16

3.24

 

Disclosure

 

17

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

17

4.1

 

Organization and Good Standing

 

17

4.2

 

Authorization; Enforceability; No Conflict

 

17

4.3

 

Consents

 

17

4.4

 

Litigation

 

18

4.5

 

No Brokers

 

18

4.6

 

Solvency

 

18

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

18

 

i

--------------------------------------------------------------------------------


 

5.1

 

Public Announcements

 

18

5.2

 

Litigation Cooperation

 

18

5.3

 

Use of Names

 

18

5.4

 

Accounts Receivable/Collections

 

18

5.5

 

Employment Matters

 

19

5.6

 

Non-Solicitation

 

19

ARTICLE VI

 

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

 

20

6.1

 

Survival of Representations, Warranties and Covenants

 

20

6.2

 

Indemnification of the Sellers

 

20

6.3

 

Indemnification of the Buyer and ADI

 

20

6.4

 

Limitations on Indemnification

 

21

6.5

 

Indemnification Process

 

21

6.6

 

Fraud and Related Claims; Characterization of Payments

 

22

6.7

 

Additional Indemnification Provisions

 

23

6.8

 

Exclusive Remedy

 

23

ARTICLE VII

 

CERTAIN DEFINITIONS; INTERPRETATION

 

24

7.1

 

Certain Definitions

 

24

7.2

 

Interpretation

 

28

ARTICLE VIII

 

MISCELLANEOUS

 

29

8.1

 

Modification or Amendment

 

29

8.2

 

Governing Law; Waiver of Jury Trial

 

29

8.3

 

Consent to Jurisdiction

 

29

8.4

 

Notices

 

29

8.5

 

Entire Agreement

 

30

8.6

 

No Third Party Beneficiaries

 

31

8.7

 

Severability

 

31

8.8

 

Assignment

 

31

8.9

 

Legal Counsel

 

31

8.10

 

Expenses

 

31

8.11

 

Specific Performance

 

32

8.12

 

Counterparts

 

32

8.13

 

Joint and Several

 

32

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A                                               Form of Note

Exhibit B                                                 Form of Bill of Sale,
Assignment and Assumption Agreement

Exhibit C                                                 Form of Patent and
Trademark Assignment

Exhibit D                                                Form of Sellers
Non-Competition, Non-Solicitation and Confidentiality Agreement

Exhibit E                                                  Form of Transition
Services Agreement

Exhibit F                                                  Form of Employee
Non-Competition, Non-Solicitation and Confidentiality Agreement

Exhibit G                                                 Form of Escrow
Agreement

 

SCHEDULES

 

Schedule 1.1(a)                                                              
Assigned Contracts

Schedule 1.1(b)                                                             
Approvals and Orders

Schedule 1.1(c)                                                              
Credits, Refunds, Prepaid Expenses Etc.

Schedule 1.1(h)                                                             
Telephone and Facsimile Numbers

Schedule 1.1(j)                                                                 
Tangible Personal Property

Schedule 1.2(g)                                                             
Certain Excluded Assets

 

Disclosure Schedule

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 30, 2009, is
made by and among MEDIASENTRY, INC., a Georgia corporation (“MediaSentry”), and
SAFENET, INC., a Delaware corporation (“SafeNet” and together with MediaSentry,
the “Sellers”), on the one hand; and ARTISTDIRECT INC., a Delaware corporation
(“ADI”), and MEDIADEFENDER, INC., a Delaware corporation and a wholly-owned
subsidiary of ADI (the “Buyer” and together with ADI, the “Buyer Parties”), on
the other hand.

 

WHEREAS, SafeNet, operating using the name MediaSentry, is engaged in providing
hosted application services for digital media measurement (the “Business”);

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sellers wish to sell to the Buyer, and the Buyer wishes to purchase from the
Sellers, all of the assets described in this Agreement owned, used or held for
use primarily in connection with the operation of the Businesses.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements, conditions
and promises contained herein, the parties hereby agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF ASSETS


 


1.1                                 PURCHASE AND SALE OF ASSETS.  UPON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING,
SELLERS SHALL SELL, TRANSFER, ASSIGN AND DELIVER TO THE BUYER, AND RELINQUISH TO
THE BUYER (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS) IN PERPETUITY, FREE AND
CLEAR OF ALL LIENS, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE ACQUIRED
ASSETS.  AS USED IN THIS AGREEMENT, THE TERM “ACQUIRED ASSETS” MEANS ALL OF THE
ASSETS, PROPERTIES, RIGHTS, INTERESTS AND GOODWILL OF SELLERS OF EVERY KIND AND
NATURE WHATSOEVER, WHETHER REAL, PERSONAL OR MIXED, TANGIBLE OR INTANGIBLE,
WHEREVER LOCATED, OWNED, USED OR HELD FOR USE BY SELLERS PRIMARILY IN CONNECTION
WITH THE OPERATION OF THE BUSINESS, INCLUDING THE FOLLOWING, BUT EXCLUDING THE
EXCLUDED ASSETS:


 


(A)           ALL RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE CONTRACTS
LISTED ON SCHEDULE 1.1(A) ATTACHED HERETO (THE “ASSIGNED CONTRACTS”);


 


(B)           ALL RIGHTS, TO THE EXTENT TRANSFERABLE, UNDER ALL APPROVALS AND
ORDERS OF GOVERNMENTAL AUTHORITIES REQUIRED FOR THE OPERATION OF THE BUSINESS,
INCLUDING THOSE LISTED ON SCHEDULE 1.1(B) ATTACHED HERETO;


 


(C)           ALL RIGHTS WITH RESPECT TO ALL CREDITS, REFUNDS, PREPAID EXPENSES,
ADVANCE PAYMENTS, SECURITY DEPOSITS AND OTHER PREPAID ITEMS ARISING FROM THE
OPERATION OF THE BUSINESS, INCLUDING THOSE LISTED ON SCHEDULE 1.1(C) ATTACHED
HERETO;


 


(D)           ALL ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE OF, AND OTHER RIGHTS
TO PAYMENT PAYABLE OR OTHERWISE OWED TO, THE SELLERS ARISING FROM THE OPERATION
OF THE BUSINESS;


 


1

--------------------------------------------------------------------------------



 


(E)           ALL INTELLECTUAL PROPERTY OF THE BUSINESS (“BUSINESS INTELLECTUAL
PROPERTY”), AND ALL GOODWILL ASSOCIATED THEREWITH, LICENSES AND SUBLICENSES
GRANTED IN RESPECT THERETO AND RIGHTS THEREUNDER, TOGETHER WITH ALL CLAIMS
AGAINST THIRD PARTIES FOR PROFITS AND ALL COSTS, LOSSES, CLAIMS, LIABILITIES,
FINES, PENALTIES, DAMAGES AND EXPENSES (INCLUDING INTEREST WHICH MAY BE IMPOSED
IN CONNECTION THEREWITH), COURT COSTS AND REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL, CONSULTANTS AND EXPERT WITNESSES INCURRED BY REASON OF THE PAST
INFRINGEMENT, ALLEGED INFRINGEMENT, UNAUTHORIZED USE OR DISCLOSURE OR ALLEGED
UNAUTHORIZED USE OR DISCLOSURE OF THE BUSINESS INTELLECTUAL PROPERTY, TOGETHER
WITH THE RIGHT TO SUE FOR, AND COLLECT THE SAME, OR TO SUE FOR INJUNCTIVE
RELIEF, FOR THE BUYER’S OWN USE AND BENEFIT, AND FOR THE USE AND BENEFIT OF ITS
SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIVES;


 


(F)            ALL BOOKS, RECORDS, INFORMATION, FILES, MANUALS, DATABASES AND
OTHER MATERIALS MAINTAINED BY OR ON BEHALF OF THE SELLERS IN ANY MEDIUM
(INCLUDING, WHERE AVAILABLE, DIGITAL MEDIA) THAT EXCLUSIVELY RELATE TO THE
BUSINESS, INCLUDING ALL CUSTOMER, USER, SUBSCRIBER, MAILING AND VENDOR LISTS AND
DATABASES, ADVERTISING MATERIALS, RESEARCH FILES AND CORRESPONDENCE, MARKET
RESEARCH STUDIES AND SURVEYS, OPERATING DATA AND PLANS, PRODUCTION DATA,
TECHNICAL DOCUMENTATION (DESIGN SPECIFICATIONS, FUNCTIONAL REQUIREMENTS,
OPERATING INSTRUCTIONS, LOGIC MANUALS, FLOW CHARTS, ETC.), USER DOCUMENTATION
(INSTALLATION GUIDES, USER MANUALS, TRAINING MATERIALS, RELEASE NOTES, WORKING
PAPERS, ETC.), EQUIPMENT REPAIR, MAINTENANCE AND SERVICE RECORDS, SALES AND
PROMOTIONAL MATERIALS AND RECORDS, PURCHASING AND BILLING RECORDS, RESEARCH AND
DEVELOPMENT FILES, DATA, INTELLECTUAL PROPERTY DISCLOSURES, MEDIA MATERIALS,
ACCOUNTING FILES AND RECORDS, SALES ORDER FILES, PERSONNEL FILES FOR TRANSFERRED
EMPLOYEES (BUT ONLY TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) AND ALL LISTS
OF AND ALL RIGHTS IN AND TO THE INFORMATION CONTAINED THEREIN (COLLECTIVELY, THE
“BOOKS AND RECORDS”);


 


(G)           THE DOMAIN NAME MEDIASENTRY.COM;


 


(H)           ALL TELEPHONE NUMBERS AND FACSIMILE NUMBERS EXCLUSIVELY USED BY
THE BUSINESS, INCLUDING THOSE LISTED ON SCHEDULE 1.1(H) ATTACHED HERETO;


 


(I)            ALL CLAIMS, DEMANDS, CAUSES OF ACTION, RIGHTS OF RECOVERY, RIGHTS
OF SET-OFF, RIGHTS OF RECOUPMENT, GUARANTIES, WARRANTIES, INDEMNITIES AND
SIMILAR RIGHTS TO THE EXTENT ARISING  FROM THE OPERATION OF THE BUSINESS AND ALL
RIGHTS TO PROCEEDS UNDER INSURANCE POLICIES AND INDEMNITY AGREEMENTS TO THE
EXTENT ARISING FROM THE OPERATION OF THE BUSINESS;


 


(J)            ALL TANGIBLE PERSONAL PROPERTY SET FORTH ON SCHEDULE
1.1(J) ATTACHED HERETO; AND


 


(K)           ALL GOODWILL AND GOING CONCERN VALUE OF THE BUSINESS.


 


1.2                                 EXCLUDED ASSETS.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN SECTION 1.1 ABOVE, THE FOLLOWING ASSETS AND PROPERTY OF THE
SELLERS ARE TO BE RETAINED BY THE SELLERS AND SHALL NOT CONSTITUTE ACQUIRED
ASSETS (COLLECTIVELY, THE “EXCLUDED ASSETS”):


 


(A)           ALL RIGHTS IN AND TO THE TRADEMARK “SAFENET” AND THE NAME
“SAFENET;”


 


(B)           ALL CASH, CASH EQUIVALENTS, SHORT TERM INVESTMENTS AND BANK
ACCOUNTS;


 


2

--------------------------------------------------------------------------------



 


(C)           ALL CLAIMS, DEMANDS, CAUSES OF ACTION, RIGHTS OF RECOVERY, RIGHTS
OF SET-OFF, RIGHTS OF RECOUPMENT, GUARANTIES, WARRANTIES, INDEMNITIES AND
SIMILAR RIGHTS AND ALL RIGHTS TO PROCEEDS UNDER INSURANCE POLICIES AND INDEMNITY
AGREEMENTS, TO THE EXTENT THE FOREGOING RELATE TO THE EXCLUDED ASSETS AND THE
EXCLUDED LIABILITIES;


 


(D)           ALL CONTRACTS TO WHICH EITHER SELLER IS A PARTY OR BY WHICH EITHER
SELLER OR ANY OF ITS ASSETS OR PROPERTIES ARE BOUND, OTHER THAN THE ASSIGNED
CONTRACTS;


 


(E)           ALL RIGHTS OF THE SELLERS UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS;


 


(F)            ALL MINUTE BOOKS AND STOCK RECORDS OF THE SELLERS;


 


(G)           ALL CAPITAL STOCK OR OTHER EQUITY INTEREST IN ANY SUBSIDIARY OR
AFFILIATE OF EITHER SELLER OR IN ANY OTHER PERSON, AND ALL OPTIONS, WARRANTS OR
OTHER RIGHTS TO ACQUIRE SUCH CAPITAL STOCK OR OTHER EQUITY INTEREST;


 


(H)           SUBJECT TO THE PROVISIONS OF SECTION 1.1(I), ALL INSURANCE
POLICIES OF THE SELLERS;


 


(I)            ALL EMPLOYEE BENEFIT PLANS OF THE SELLERS AND ALL ASSETS RELATED
THERETO;


 


(J)            THOSE ASSETS SPECIFICALLY SET FORTH IN SCHEDULE 1.2(J) ATTACHED
HERETO; AND


 


(K)           ALL OTHER ASSETS, PROPERTIES, RIGHTS AND INTERESTS OF SELLERS OF
EVERY KIND AND NATURE WHATSOEVER, WHETHER REAL, PERSONAL OR MIXED, TANGIBLE OR
INTANGIBLE, THAT ARE NOT OWNED, USED OR HELD FOR USE BY THE SELLERS PRIMARILY IN
CONNECTION WITH THE OPERATION OF THE BUSINESS.


 


1.3                                 ASSUMPTION OF LIABILITIES.  UPON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, THE
BUYER PARTIES SHALL ASSUME FROM THE SELLERS ONLY THE FOLLOWING LIABILITIES (THE
“ASSUMED LIABILITIES”):


 


(A)           ALL LIABILITIES, OBLIGATIONS AND COMMITMENTS RELATED TO THE
OWNERSHIP OR USE OF THE ACQUIRED ASSETS AND THE OPERATION OF THE BUSINESS FROM
AND AFTER THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, UP TO $1000 FOR
INTERDICTION SERVICES; AND


 


(B)           ALL LIABILITIES OF THE SELLERS FOR PERFORMANCE AFTER THE CLOSING
UNDER THE ASSIGNED CONTRACTS, PROVIDED, THAT, THE BUYER SHALL NOT ASSUME, AND
DOES NOT HEREBY AGREE TO PAY, DISCHARGE OR PERFORM, ANY LOSSES TO THE EXTENT
ARISING FROM ANY BREACH OR DEFAULT OF EITHER SELLER OF ANY ASSIGNED CONTRACT
PRIOR TO THE CLOSING DATE REGARDLESS OF WHETHER THE SELLERS DISCLOSE SUCH BREACH
OR DEFAULT PURSUANT TO THIS AGREEMENT.


 


1.4                                 EXCLUDED LIABILITIES.  EXCEPT AS EXPRESSLY
ASSUMED PURSUANT TO SECTION 1.3, THE BUYER IS NOT ASSUMING AND SHALL NOT HAVE
ANY LIABILITY OR OBLIGATION FOR ANY LIABILITIES OF EITHER SELLER OR ANY OF ITS
PREDECESSORS OR AFFILIATES (THE “EXCLUDED LIABILITIES”).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE BUYER SHALL NOT BE DEEMED TO ASSUME ANY OF THE
FOLLOWING LIABILITIES, ALL OF WHICH SHALL CONSTITUTE EXCLUDED LIABILITIES:


 


3

--------------------------------------------------------------------------------



 


(A)           LIABILITIES ARISING UNDER ANY WRITTEN OR ORAL CONTRACT TO WHICH
EITHER SELLER IS A PARTY OR BY WHICH EITHER SELLER OR ITS ASSETS OR PROPERTIES
ARE OTHERWISE SUBJECT OR BOUND, OTHER THAN LIABILITIES ARISING UNDER THE
ASSIGNED CONTRACTS OR OTHERWISE CONSTITUTING ASSUMED LIABILITIES;


 


(B)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
IN RESPECT OF ANY INDEBTEDNESS FOR MONEY BORROWED, OR TRANSACTION EXPENSES OF
EITHER SELLER;


 


(C)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
TO ANY AFFILIATE OR CURRENT OR FORMER STOCKHOLDER OR OPTION HOLDER OF THE SELLER
OR ANY OF ITS PREDECESSORS OR AFFILIATES;


 


(D)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
FOR OR IN RESPECT OF TAXES, EXCEPT FOR TAXES ARISING FROM AND AFTER THE CLOSING
DATE FROM THE OPERATION OF THE BUSINESS AND EXCEPT AS PROVIDED IN SECTION 1.9
AND SECTION 8.10;


 


(E)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
TO ANY PRESENT OR FORMER DIRECTOR, OFFICER, EMPLOYEE, CONSULTANT OR INDEPENDENT
CONTRACTOR OF SUCH SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES, INCLUDING
LIABILITIES ARISING UNDER ANY FEDERAL, STATE, LOCAL OR FOREIGN LAWS, APPROVALS
OR ORDERS;


 


(F)            LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
FOR ANY ACTIONS AGAINST A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES,
EXCEPT ANY ACTION IN RESPECT TO ANY ASSUMED LIABILITY;


 


(G)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
ARISING OUT OF OR RESULTING FROM ANY VIOLATION OF OR NON-COMPLIANCE BY A SELLER
OR ANY OF ITS PREDECESSORS OR AFFILIATES WITH ANY FEDERAL, STATE, LOCAL OR
FOREIGN LAWS, APPROVALS OR ORDERS, INCLUDING ANY ENVIRONMENTAL LAWS;


 


(H)           LIABILITIES OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
ARISING FROM ANY OBLIGATION OF A SELLER OR ANY OF ITS PREDECESSORS OR AFFILIATES
TO INDEMNIFY ANY PERSON (OTHER THAN PURSUANT TO AN ASSIGNED CONTRACT TO THE
EXTENT ASSUMED PURSUANT TO SECTION 1.3(A) OR PURSUANT TO ANY OTHER ASSUMED
LIABILITY);


 


(I)            LIABILITIES OF A SELLER ARISING UNDER THIS AGREEMENT OR ANY OF
THE TRANSACTION DOCUMENTS;


 


(J)            LIABILITIES ARISING UNDER ANY EMPLOYEE BENEFIT PLAN OF A SELLER
OR ANY OF ITS PREDECESSORS OR AFFILIATES;


 


(K)           LIABILITIES RESULTING FROM ANY BREACH OR DEFAULT BY SELLER IN
RESPECT TO PRODUCTS SOLD OR SERVICES PERFORMED BY A SELLER OR ANY OF ITS
PREDECESSORS OR AFFILIATES PRIOR TO CLOSING; AND


 


(L)            LIABILITIES ATTRIBUTABLE IN ANY MANNER TO THE EXCLUDED ASSETS.


 


4

--------------------------------------------------------------------------------



 


1.5                                 CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) WILL TAKE PLACE SIMULTANEOUSLY
WITH THE EXECUTION OF THIS AGREEMENT ON THE DATE OF THIS AGREEMENT (THE “CLOSING
DATE”) BY EMAIL OR FAX, OR AT SUCH PLACE AS THE PARTIES MAY DESIGNATE.  THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE DEEMED
TO OCCUR AT 11:59 P.M. EASTERN TIME ON THE CLOSING DATE.


 


1.6                                 CLOSING DELIVERIES.  AT THE CLOSING, THE
PARTIES SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, THE
FOLLOWING DOCUMENTS AND TAKE, OR CAUSE TO BE TAKEN, THE FOLLOWING ACTIONS:


 


(A)           THE SELLERS AND THE BUYER PARTIES SHALL EXECUTE AND DELIVER TO ONE
ANOTHER A BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT IN THE FORM OF
EXHIBIT B ATTACHED HERETO (THE “BILL OF SALE”) PURSUANT TO WHICH THE SELLERS
WILL TRANSFER AND ASSIGN TO THE BUYER THE ACQUIRED ASSETS AND THE BUYER PARTIES
WILL ASSUME FROM THE SELLERS THE ASSUMED LIABILITIES;


 


(B)           THE SELLERS SHALL EXECUTE AND DELIVER TO THE BUYER ONE OR MORE
TRADEMARK AND DOMAIN NAME ASSIGNMENTS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
ATTACHED HERETO (THE “TRADEMARK ASSIGNMENTS”) PURSUANT TO WHICH THE SELLERS WILL
TRANSFER AND ASSIGN TO THE BUYER THE TRADEMARKS AND DOMAIN NAMES BEING ACQUIRED
BY THE BUYER PURSUANT TO THIS AGREEMENT;


 


(C)           THE SELLERS SHALL EXECUTE AND DELIVER TO THE BUYER A
NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT IN THE FORM OF
EXHIBIT D ATTACHED HERETO (THE “SELLERS NON-COMPETITION AGREEMENT”);


 


(D)           THE SELLERS AND THE BUYER PARTIES SHALL EXECUTE AND DELIVER TO ONE
ANOTHER A TRANSITION SERVICES AGREEMENT IN THE FORM OF EXHIBIT E ATTACHED HERETO
(THE “TRANSITION SERVICES AGREEMENT”);


 


(E)           EACH TRANSFERRED EMPLOYEE SHALL EXECUTE AND DELIVER TO THE BUYER A
NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT IN SUBSTANTIALLY
THE FORM OF EXHIBIT F ATTACHED HERETO (EACH, AN “EMPLOYEE NON-COMPETITION
AGREEMENT”);


 


(F)            EACH TRANSFERRED EMPLOYEE SHALL EXECUTE AND DELIVER TO THE BUYER
AN EMPLOYMENT OFFER LETTER IN A FORM ACCEPTABLE TO THE BUYER AND SUCH
TRANSFERRED EMPLOYEE;


 


(G)           EACH SELLER WILL DELIVER TO THE BUYER A CERTIFICATE OF AN OFFICER
OF SUCH SELLER, DATED AS OF THE CLOSING DATE, CERTIFYING AS TO AND ATTACHING (IF
APPLICABLE): (I) TRUE AND CORRECT COPIES OF THE CORPORATE CHARTER OF SUCH SELLER
AS IN EFFECT ON THE CLOSING DATE; (II) THE INCUMBENCY OF THE OFFICERS EXECUTING
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY ON
BEHALF OF SUCH SELLER; (III) AND TRUE AND CORRECT COPIES OF RESOLUTIONS OF THE
BOARD OF DIRECTORS OF SUCH SELLER AUTHORIZING AND APPROVING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS DOCUMENTS TO
WHICH SUCH SELLER IS A PARTY, AS APPLICABLE, AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, AND THE ACTS OF THE OFFICERS OF SUCH SELLER IN CARRYING OUT
THE TERMS AND PROVISIONS HEREOF; AND EACH SELLER SHALL DELIVER TO THE BUYER
CERTIFICATES OF CORPORATE GOOD STANDING WITH RESPECT TO SUCH SELLER FROM THE
SECRETARY OF THE STATE OF THE STATE OF INCORPORATION OR ORGANIZATION OF SUCH
SELLER AND ANY JURISDICTION WHERE SUCH SELLER IS QUALIFIED TO DO BUSINESS IN
CONNECTION WITH THE OPERATION OF THE BUSINESS, AND EACH SELLER SHALL DELIVER TO
THE BUYER WHICH CERTIFICATES SHALL BE DATED WITHIN A REASONABLE PERIOD PRIOR TO
THE CLOSING DATE AS DETERMINED BY THE BUYER;

 

5

--------------------------------------------------------------------------------



 


(H)           EACH BUYER PARTY WILL DELIVER TO THE SELLER A CERTIFICATE OF AN
OFFICER OF SUCH BUYER PARTY, DATED AS OF THE CLOSING DATE, CERTIFYING AS TO AND
ATTACHING (IF APPLICABLE): (I) TRUE AND CORRECT COPIES OF THE CORPORATE CHARTER
OF SUCH BUYER PARTY AS IN EFFECT ON THE CLOSING DATE; (II) THE INCUMBENCY OF THE
OFFICERS EXECUTING THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH SUCH
BUYER PARTY IS A PARTY ON BEHALF OF SUCH BUYER PARTY; (III) AND TRUE AND CORRECT
COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH BUYER PARTY AUTHORIZING
AND APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS DOCUMENTS TO WHICH SUCH BUYER PARTY IS A PARTY, AS APPLICABLE, AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THE ACTS OF THE OFFICERS
OF SUCH BUYER PARTY IN CARRYING OUT THE TERMS AND PROVISIONS HEREOF; AND EACH
BUYER PARTY SHALL DELIVER TO THE SELLERS CERTIFICATES OF CORPORATE GOOD STANDING
WITH RESPECT TO SUCH BUYER PARTY FROM THE SECRETARY OF THE STATE OF THE STATE OF
INCORPORATION OR ORGANIZATION OF SUCH BUYER PARTY AND ANY JURISDICTION WHERE
SUCH BUYER PARTY IS QUALIFIED TO DO BUSINESS, AND EACH BUYER PARTY SHALL DELIVER
TO THE SELLER, WHICH CERTIFICATES SHALL BE DATED WITHIN A REASONABLE PERIOD
PRIOR TO THE CLOSING DATE AS DETERMINED BY THE SELLER;


 


(I)            EACH PARTY WILL DELIVER OTHER CONSENTS AND APPROVALS CONTEMPLATED
BY THIS AGREEMENT, OR THAT, IN THE REASONABLE DISCRETION OF SUCH PARTY, ARE
REASONABLY NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTIES;


 


(J)            ALL LIENS ON ANY OF THE ACQUIRED ASSETS SHALL HAVE BEEN FULLY
RELEASED AND DISCHARGED PURSUANT TO SUCH DOCUMENTS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE BUYER, AND THE SELLERS SHALL HAVE MADE ALL
NECESSARY FILINGS AND TAKEN ALL OTHER ACTION NECESSARY TO EFFECT SUCH RELEASES
AND DISCHARGES INCLUDING, WITHOUT LIMITATION, FILING ALL NECESSARY UCC
TERMINATION STATEMENTS IN ALL APPLICABLE JURISDICTIONS;


 


(K)           EACH PARTY WILL EXECUTE AND DELIVER ALL SUCH OTHER BILLS OF SALE,
ASSIGNMENTS, ENDORSEMENTS, INTELLECTUAL PROPERTY RIGHT ASSIGNMENTS, TRADE NAME
ASSIGNMENTS, DOMAIN NAME ASSIGNMENTS, CERTIFICATES OF TITLE, CONSENTS AND OTHER
NECESSARY INSTRUMENTS AND DOCUMENTS OF CONVEYANCE AND TRANSFER IN A FORM
REASONABLY SATISFACTORY TO THE PARTIES; AND


 


(L)            THE BUYER SHALL MAKE OR CAUSE TO BE MADE THE PAYMENT REQUIRED BY
SECTION 2.1 AND ADI SHALL DELIVER THE NOTE (AS DEFINED IN SUCH SECTION).


 


1.7                                 CONSENT OF THIRD PARTIES.


 


(A)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT TO THE CONTRARY, NEITHER THIS AGREEMENT NOR ANY SUCH TRANSACTION
DOCUMENT SHALL CONSTITUTE AN AGREEMENT TO ASSIGN OR OTHERWISE TRANSFER, OR
REQUIRE THE BUYER TO ASSUME ANY OBLIGATIONS UNDER, ANY ASSIGNED CONTRACT IF AN
ATTEMPTED ASSIGNMENT OR TRANSFER THEREOF WOULD, WITHOUT THE CONSENT OF A THIRD
PARTY TO SUCH ASSIGNMENT OR TRANSFER, CONSTITUTE A BREACH THEREOF, WOULD BE
INEFFECTIVE, WOULD AFFECT ADVERSELY THE RIGHTS OF THE BUYER THEREUNDER OR WOULD
VIOLATE ANY APPLICABLE LAW.


 


6

--------------------------------------------------------------------------------


 

If any such consent has not been obtained as of the Closing Date and the Buyer
nevertheless determines to proceed with the Closing, the Sellers shall use their
reasonable best efforts to obtain such consent following the Closing, and the
Buyer will provide reasonable cooperation to the Sellers in seeking to obtain
any such consent.


 


(B)           IF ANY ASSIGNED CONTRACT IS NOT TRANSFERRED TO THE BUYER FOR LACK
OF CONSENT AS DESCRIBED ABOVE AT THE CLOSING PURSUANT TO THIS AGREEMENT (A
“POST-CLOSING ASSIGNED CONTRACT”), THE SELLERS SHALL COOPERATE WITH THE BUYER IN
ANY REASONABLE ARRANGEMENT DESIGNED TO PROVIDE FOR THE BUYER ALL OF THE BENEFITS
OF, AND TO HAVE THE BUYER ASSUME THE BURDENS, LIABILITIES, OBLIGATIONS AND
EXPENSES WITH RESPECT TO, SUCH POST-CLOSING ASSIGNED CONTRACT.  IN SUCH EVENT,
UNTIL SUCH CONSENT HAS BEEN OBTAINED, (I) THE BUYER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO PERFORM IN THE APPLICABLE SELLER’S NAME, ALL OF THE
APPLICABLE SELLER’S OBLIGATIONS WITH RESPECT TO EACH POST-CLOSING ASSIGNED
CONTRACT, AND (II) THE SELLERS SHALL TAKE ALL ACTIONS REASONABLY REQUESTED BY
THE BUYER TO ENFORCE FOR THE BENEFIT OF THE BUYER ANY AND ALL RIGHTS OF THE
SELLERS WITH RESPECT TO ANY SUCH POST-CLOSING ASSIGNED CONTRACT.


 


(C)           THE SELLERS HEREBY AUTHORIZE THE BUYER TO PERFORM ALL OF THEIR
RESPECTIVE OBLIGATIONS AFTER THE CLOSING WITH RESPECT TO ALL POST-CLOSING
ASSIGNED CONTRACTS AND THE SELLERS HEREBY GRANT TO THE BUYER A POWER OF ATTORNEY
TO ACT IN THE NAME OF THE SELLERS WITH RESPECT THERETO.  SUCH POWER OF ATTORNEY
SHALL BE COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE.  THE POWER OF
ATTORNEY GRANTED TO THE BUYER PURSUANT TO THIS SECTION WILL EXPIRE UPON THE
ACTUAL ASSIGNMENT OF THE POST-CLOSING ASSIGNED CONTRACTS TO THE BUYER, AT WHICH
TIME SUCH POST-CLOSING ASSIGNED CONTRACTS WILL CONSTITUTE AN ASSIGNED CONTRACT
AND AN ACQUIRED ASSET OF THE BUYER AS DESCRIBED IN SECTION 1.1(A). THE SELLERS
AGREE TO REMIT PROMPTLY TO THE BUYER ALL COLLECTIONS OR PAYMENTS RECEIVED BY
EITHER SELLER IN RESPECT OF ALL SUCH POST-CLOSING ASSIGNED CONTRACTS PURSUANT TO
THIS SECTION, AND SHALL HOLD ALL SUCH COLLECTIONS OR PAYMENTS IN TRUST FOR THE
BENEFIT OF, AND PROMPTLY PAY THE SAME OVER TO, THE BUYER; PROVIDED, HOWEVER,
THAT NOTHING HEREIN SHALL CREATE OR PROVIDE ANY RIGHTS OR BENEFITS IN OR TO
THIRD PARTIES.


 


(D)           NOTHING IN THIS SECTION 1.7 SHALL BE DEEMED TO MODIFY IN ANY
RESPECT ANY OF THE SELLERS’ REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN OR BE
DEEMED TO CONSTITUTE AN AGREEMENT TO EXCLUDE FROM THE ACQUIRED ASSETS ANY ASSETS
DESCRIBED UNDER SECTION 1.1.


 


1.8           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME AFTER THE
CLOSING, AT THE REQUEST OF A PARTY AND WITHOUT FURTHER CONSIDERATION, THE
PARTIES WILL EXECUTE AND DELIVER SUCH OTHER INSTRUMENTS OF SALE, TRANSFER,
CONVEYANCE, ASSIGNMENT AND CONFIRMATION, AND WILL TAKE SUCH FURTHER ACTION, AS
MAY BE REASONABLY REQUESTED IN ORDER TO MORE EFFECTIVELY TRANSFER, CONVEY AND
ASSIGN TO THE BUYER, AND TO CONFIRM THE BUYER’S TITLE IN AND TO, THE ACQUIRED
ASSETS AND THE BUYER PARTIES’ ASSUMPTION OF THE ASSUMED LIABILITIES, AND EACH OF
THE PARTIES SHALL EXECUTE SUCH OTHER DOCUMENTS AND TAKE SUCH FURTHER ACTION AS
MAY BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT THE PROVISIONS OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


1.9           TRANSFER TAXES.  ALL SALES (INCLUDING, WITHOUT LIMITATION, BULK
SALES), TRANSFER AND SIMILAR TAXES, IF ANY, PAYABLE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SPLIT BY BUYER AND THE SELLERS.

 

7

--------------------------------------------------------------------------------



 


ARTICLE II

PURCHASE PRICE


 


2.1           PURCHASE PRICE.  THE PURCHASE PRICE FOR THE ACQUIRED ASSETS (THE
“PURCHASE PRICE”) SHALL BE $1,400,000, SUBJECT TO ADJUSTMENT AS SET FORTH BELOW
IN THIS SECTION.  AT THE CLOSING, THE BUYER SHALL PAY OR CAUSE TO BE PAID TO THE
SELLERS $600,000 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO A UNITED
STATES BANK ACCOUNT DESIGNATED BY THE SELLERS TO THE BUYER IN WRITING AND
DELIVER TO THE SELLERS A ONE-YEAR PROMISSORY NOTE OF THE BUYER PARTIES WITH
INTEREST AT THE RATE OF 6% PER ANNUM (THE “NOTE”) IN THE PRINCIPAL AMOUNT OF
$800,000.  THE NOTE SHALL BE IN THE FORM SET FORTH ON EXHIBIT A ATTACHED
HERETO.  THE PORTION OF THE PURCHASE PRICE PAYABLE AT CLOSING SHALL BE REDUCED
BY THE AMOUNT BY WHICH THE BUYER AND THE SELLERS AGREE THAT THAT THE ACCOUNTS
RECEIVABLE AS OF THE CLOSING THAT ARE INCLUDED IN THE ACQUIRED ASSETS ARE LESS
THAN $800,000.  THE ACCOUNTS RECEIVABLE AS OF THE CLOSING SHALL BE COMPUTED NET
OF ACCOUNTS RECEIVABLES FROM THE RECORDING INDUSTRY ASSOCIATION OF AMERICA AND
THE MOTION PICTURE ASSOCIATION OF AMERICA THAT ARE MORE THAN 90 DAYS OLD.


 


2.2           OFFSET.  ANY PAYMENT TO WHICH THE SELLERS BECOME ENTITLED TO
PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO OFFSET ONLY AS PROVIDED IN
SECTION 6.5(C).


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE SELLERS


 

The Sellers, jointly and severally, hereby represent and warrant to the Buyer
Parties that, except as disclosed in the disclosure schedule (the “Disclosure
Schedule”) attached hereto and dated the date hereof:

 


3.1           ORGANIZATION; GOOD STANDING AND QUALIFICATION.  EACH SELLER IS
DULY INCORPORATED OR ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS JURISDICTION OF INCORPORATION OR ORGANIZATION, AND IS DULY
QUALIFIED OR LICENSED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN
CORPORATE AND TAX GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER OF THE
ACQUIRED ASSETS OR THE NATURE OF THE BUSINESS MAKES SUCH QUALIFICATION OR
LICENSING NECESSARY, ALL OF WHICH ARE LISTED IN SECTION 3.1 OF THE DISCLOSURE
SCHEDULE.  EACH SELLER HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY, AND IS
IN POSSESSION OF ALL APPROVALS NECESSARY, TO OWN, LEASE AND OPERATE THE ACQUIRED
ASSETS AND TO CARRY ON THE BUSINESS AS IT IS NOW BEING CONDUCTED.


 


3.2           OWNERSHIP OF MEDIASENTRY.  ALL OUTSTANDING SHARES OF CAPITAL STOCK
OF MEDIASENTRY ARE OWNED SOLELY BY SAFENET.


 


3.3           AUTHORIZATION; BINDING OBLIGATION.  EACH SELLER HAS ALL NECESSARY
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY AND EACH OTHER INSTRUMENT OR
DOCUMENT REQUIRED TO BE EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT
OR ANY SUCH TRANSACTION DOCUMENT, AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. 
THE EXECUTION AND DELIVERY BY EACH SELLER OF THIS AGREEMENT AND EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS RESPECTIVE OBLIGATIONS
HEREUNDER AND THEREUNDER, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH SELLER AND NO OTHER PROCEEDINGS ON THE PART OF SUCH
SELLER ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY OR TO CONSUMMATE THE TRANSACTIONS SO CONTEMPLATED HEREIN AND
THEREIN.

 

8

--------------------------------------------------------------------------------



 


THIS AGREEMENT HAS BEEN, AND EACH OF THE TRANSACTION DOCUMENTS TO WHICH EITHER
SELLER IS A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH SELLER, WILL BE, DULY AND
VALIDLY EXECUTED AND DELIVERED BY SUCH SELLER, AND THIS AGREEMENT CONSTITUTES,
AND EACH TRANSACTION DOCUMENT TO WHICH EITHER SELLER IS A PARTY, WHEN EXECUTED
AND DELIVERED BY SUCH SELLER, WILL CONSTITUTE, A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH SELLER ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR AFFECTING
THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


3.4           CONSENTS AND APPROVALS.  THE EXECUTION AND DELIVERY BY EACH SELLER
OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH EITHER SELLER IS A PARTY
OR ANY OTHER INSTRUMENT OR DOCUMENT REQUIRED BY THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT TO BE EXECUTED AND DELIVERED BY EITHER SELLER DO NOT, AND
THE PERFORMANCE OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH EITHER
SELLER IS A PARTY AND ANY OTHER INSTRUMENT OR DOCUMENT REQUIRED BY THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT TO BE EXECUTED AND DELIVERED BY EITHER
SELLER SHALL NOT, REQUIRE EITHER SELLER TO OBTAIN ANY APPROVAL OF ANY PERSON OR
APPROVAL OF, OBSERVE ANY WAITING PERIOD IMPOSED BY, OR MAKE ANY FILING WITH OR
NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY.


 


3.5           NO VIOLATION.  THE EXECUTION AND DELIVERY BY EACH SELLER OF THIS
AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH EITHER SELLER IS A PARTY OR ANY
OTHER INSTRUMENT OR DOCUMENT REQUIRED BY THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT TO BE EXECUTED AND DELIVERED BY EITHER SELLER DO NOT, AND THE
PERFORMANCE OF THIS AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH EITHER SELLER
IS A PARTY OR ANY OTHER INSTRUMENT OR DOCUMENT REQUIRED BY THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT TO BE EXECUTED AND DELIVERED BY EITHER SELLER, WILL NOT,
(A) CONFLICT WITH OR VIOLATE THE ORGANIZATIONAL DOCUMENTS OF EITHER SELLER,
(B) CONFLICT WITH OR VIOLATE ANY LAW OR ORDER APPLICABLE TO EITHER SELLER OR BY
WHICH EITHER SELLER OR ANY OF THEIR RESPECTIVE PROPERTIES ARE BOUND OR AFFECTED,
OR (C) RESULT IN ANY BREACH OR VIOLATION OF OR CONSTITUTE A DEFAULT (OR AN EVENT
THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR
IMPAIR EITHER SELLER’S RIGHTS OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY THIRD
PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF A LIEN ON ANY OF
THE ACQUIRED ASSETS PURSUANT TO, ANY CONTRACT TO WHICH EITHER SELLER IS A PARTY
OR IS OTHERWISE BOUND, OR ANY APPROVAL TO WHICH EITHER SELLER IS A PARTY OR BY
WHICH EITHER SELLER OR IT OR ANY OF ITS PROPERTIES ARE BOUND OR AFFECTED.


 


3.6           APPROVALS AND ORDERS.  SECTION 3.6 OF THE DISCLOSURE SCHEDULE
CONTAINS A TRUE, CORRECT AND COMPLETE LIST OF ALL APPROVALS AND ORDERS THAT HAVE
BEEN ISSUED, GRANTED OR OTHERWISE MADE AVAILABLE BY ANY GOVERNMENTAL AUTHORITY
TO EITHER SELLER IN CONNECTION WITH THE OPERATION OF THE BUSINESS (THE “ACQUIRED
BUSINESS LICENSES”).  EACH ACQUIRED BUSINESS LICENSE IS VALID AND IN FULL FORCE
AND EFFECT, NO ACQUIRED BUSINESS LICENSE IS SUBJECT TO ANY LIEN, OR EXCEPT AS
PROVIDED THEREIN OR CONSTITUTING A PART THEREOF, ANY LIMITATION, RESTRICTION,
PROBATION OR OTHER QUALIFICATION AND THERE IS NO MATERIAL DEFAULT UNDER ANY
ACQUIRED BUSINESS LICENSE OR, TO THE KNOWLEDGE OF THE SELLERS, ANY BASIS FOR THE
ASSERTION OF ANY MATERIAL DEFAULT THEREUNDER.

 

9

--------------------------------------------------------------------------------



 


THERE IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED THAT
COULD REASONABLY BE EXPECTED TO RESULT IN THE TERMINATION, REVOCATION,
LIMITATION, SUSPENSION, RESTRICTION OR IMPAIRMENT OF ANY ACQUIRED BUSINESS
LICENSE OR THE IMPOSITION OF ANY FINE, PENALTY OR OTHER SANCTIONS FOR VIOLATION
OF ANY LEGAL OR REGULATORY REQUIREMENTS RELATING TO ANY ACQUIRED BUSINESS
LICENSE OR, TO THE KNOWLEDGE OF THE SELLERS, ANY BASIS THEREFOR. THE SELLERS
HAVE ALL APPROVALS OF GOVERNMENTAL AUTHORITIES THAT ARE OR WERE NECESSARY IN
ORDER TO ENABLE THE SELLERS TO OWN AND OPERATE THE ACQUIRED ASSETS AND TO
CONDUCT THE ACQUIRED BUSINESSES.  ALL ACQUIRED BUSINESS LICENSES ARE VALIDLY
HELD BY THE SELLERS, AND EACH SELLER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE TERMS AND CONDITIONS OF EACH ACQUIRED BUSINESS LICENSE HELD BY IT.


 


3.7           TITLE TO AND CONDITION OF PROPERTIES; SUFFICIENCY OF ASSETS.  EACH
SELLER IS THE SOLE AND EXCLUSIVE LEGAL AND EQUITABLE OWNER OF ALL RIGHT, TITLE
AND INTEREST IN, AND HAS GOOD, CLEAR, INDEFEASIBLE AND MARKETABLE TITLE TO, ALL
OF THE ACQUIRED ASSETS PURPORTED TO BE OWNED BY SUCH SELLER AND HAS THE VALID,
ENFORCEABLE AND SUFFICIENT RIGHT TO USE ALL OF THE OTHER ACQUIRED ASSETS USED OR
HELD BY SUCH SELLER, FREE AND CLEAR OF ALL LIENS.  ALL TANGIBLE ASSETS AND
PROPERTIES INCLUDED IN THE ACQUIRED ASSETS HAVE BEEN MAINTAINED IN ACCORDANCE
WITH NORMAL INDUSTRY PRACTICE AND ARE IN OPERATING CONDITION, SUBJECT TO
ORDINARY WEAR AND TEAR AND THERE HAS NOT BEEN ANY MATERIAL INTERRUPTION OF THE
OPERATIONS OF THE ACQUIRED BUSINESSES DUE TO THE CONDITION OF ANY SUCH ASSETS OR
PROPERTIES. THE ACQUIRED ASSETS COMPRISE ALL MATERIAL ASSETS, PROPERTIES AND
RIGHTS NECESSARY FOR THE OPERATION OF THE BUSINESS IN THE MANNER IN WHICH THE
BUSINESS IS CURRENTLY OPERATED, IT BEING UNDERSTOOD BY THE BUYER PARTIES,
HOWEVER, THAT CERTAIN ASSETS AND SERVICES USED IN THE OPERATION OF THE BUSINESS
SUCH AS, BUT NOT LIMITED TO, ACCOUNTING FUNCTIONS AND SERVICES AND INTERNET
ACCESS CAPABILITY, HAVE BEEN PROVIDED BY SELLERS AND ARE NOT PART OF THE
ACQUIRED ASSETS (“SELLERS’ ASSETS”).


 


3.8           FINANCIAL STATEMENTS.  ATTACHED HERETO AS SECTION 3.8(A) OF THE
DISCLOSURE SCHEDULE ARE THE UNAUDITED SCHEDULE OF ACQUIRED ASSETS AND ASSUMED
LIABILITIES AS OF DECEMBER 31, 2008 AND THE RELATED STATEMENTS OF INCOME FOR THE
TWELVE-MONTH PERIODS ENDED DECEMBER 31, 2008 (COLLECTIVELY, THE “FINANCIAL
STATEMENTS”). THE FINANCIAL STATEMENTS ARE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, AND HAVE BEEN PREPARED IN ACCORDANCE WITH SOUND BUSINESS AND
ACCOUNTING PRACTICES, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE RESULTS OF
OPERATIONS AND THE FINANCIAL POSITION OF THE BUSINESS AS AT AND FOR THE
TWELVE-MONTH PERIOD ENDED DECEMBER 31, 2008.  ALSO, INCLUDED AS PART OF
SECTION 3.8 OF THE DISCLOSURE SCHEDULE, FOR BUYER’S INFORMATION (BUT WITHOUT
REPRESENTATION BY THE SELLERS) ARE STATEMENTS OF INCOME FOR EACH QUARTERLY
PERIOD IN 2008.


 


3.9           ABSENCE OF UNDISCLOSED LIABILITIES.  EXCEPT AS AND TO THE AMOUNTS
SPECIFICALLY ACCRUED OR DISCLOSED IN THE FINANCIAL STATEMENTS OR IN THE
DISCLOSURE SCHEDULE, NEITHER SELLER HAS ANY LIABILITIES ARISING FROM THE
OPERATION OF THE BUSINESS, EXCEPT FOR LIABILITIES OF THE NATURE THAT ARE
REQUIRED BY GAAP TO BE DISCLOSED THAT WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE SINCE DECEMBER 31, 2008 AND EXCEPT
FOR LIABILITIES AS WOULD NOT REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON
THE CONDITION (FINANCIAL OR OTHERWISE), PROPERTIES, ASSETS, LIABILITIES,
OPERATIONS, RESULTS OF OPERATIONS OR PROSPECTS OF THE BUSINESS OR EITHER OF THE
SELLERS’ ABILITY TO PERFORM ITS OBLIGATIONS AS CONTEMPLATED IN THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------



 


3.10         ABSENCE OF CERTAIN EVENTS.  SINCE JANUARY 1, 2009, THE SELLERS HAVE
CONDUCTED THE BUSINESS ONLY IN THE ORDINARY AND USUAL COURSE AND IN A MANNER
CONSISTENT WITH PAST PRACTICES AND THERE HAS NOT BEEN ANY CHANGE, EVENT,
DEVELOPMENT, DAMAGE OR CIRCUMSTANCE AFFECTING THE ACQUIRED ASSETS OR THE
BUSINESS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


3.11         TAX MATTERS.  ALL TAXES ARISING FROM THE OPERATION OF THE BUSINESS
HAVE BEEN TIMELY PAID OR ARE FULLY ACCRUED IN THE FINANCIAL STATEMENTS OR IN THE
FINANCIAL RECORDS OF THE SELLERS.   ALL TAXES THAT EITHER SELLER IS OR WAS
REQUIRED BY LAW TO HAVE WITHHELD OR COLLECTED IN CONNECTION WITH THE OPERATION
OF THE BUSINESS HAVE BEEN DULY WITHHELD OR COLLECTED AND, TO THE EXTENT
REQUIRED, HAVE BEEN PAID TO THE PROPER GOVERNMENTAL AUTHORITY.  NEITHER SELLER
HAS BEEN INFORMED BY ANY JURISDICTION THAT SUCH JURISDICTION BELIEVES THAT SUCH
SELLER WAS REQUIRED TO FILE ANY TAX RETURN IN CONNECTION WITH THE OWNERSHIP OR
OPERATION OF THE ACQUIRED ASSETS OR THE BUSINESS THAT WAS NOT FILED.  NEITHER
SELLER HAS BEEN A UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE
MEANING OF SECTION 897(C)(2) OF THE CODE DURING THE APPLICABLE PERIOD SPECIFIED
IN SECTION 897(C)(1)(A)(II) OF THE CODE, AND NO WITHHOLDING PURSUANT TO
SECTION 1445 OF THE CODE WILL BE REQUIRED IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. THERE ARE NO LIENS WITH RESPECT TO TAXES
UPON ANY OF THE ACQUIRED ASSETS.


 


3.12         INTELLECTUAL PROPERTY; PRIVACY.


 


(A)           SECTION 3.12(A) OF THE DISCLOSURE SCHEDULE SETS FORTH, WITH
RESPECT TO ALL BUSINESS INTELLECTUAL PROPERTY, A COMPLETE AND ACCURATE LIST OF
ALL UNITED STATES AND FOREIGN PATENTS, TRADEMARKS (INCLUDING INTERNET DOMAIN
NAME REGISTRATIONS AND REGISTERED AND APPLIED FOR TRADEMARKS) AND REGISTERED
COPYRIGHTS, INDICATING FOR EACH, THE APPLICABLE JURISDICTION, REGISTRATION
NUMBER (OR APPLICATION NUMBER) AND DATE ISSUED (OR DATE FILED).  ALL REGISTERED
AND APPLIED FOR TRADEMARKS, PATENTS AND COPYRIGHTS OF EACH SELLER ARE CURRENTLY
IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS (INCLUDING THE TIMELY
POST-REGISTRATION FILING OF AFFIDAVITS OF USE AND INCONTESTABILITY AND RENEWAL
APPLICATIONS WITH RESPECT TO TRADEMARKS, AND THE PAYMENT OF FILING, EXAMINATION
AND MAINTENANCE FEES AND PROOF OF WORKING OR USE WITH RESPECT TO PATENTS), ARE
VALID AND ENFORCEABLE, AND ARE NOT SUBJECT TO ANY MAINTENANCE FEES OR ACTIONS
FALLING DUE WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE CLOSING DATE.  NO
TRADEMARK INCLUDED IN THE BUSINESS INTELLECTUAL PROPERTY (“ACQUIRED TRADEMARKS”)
HAS BEEN OR IS NOW INVOLVED IN ANY CANCELLATION PROCEEDING AND, TO THE KNOWLEDGE
OF THE SELLERS, NO SUCH ACTION IS THREATENED WITH RESPECT TO ANY OF SUCH
ACQUIRED TRADEMARKS.  ALL ACQUIRED TRADEMARKS HAVE BEEN IN CONTINUOUS USE BY THE
SELLERS SINCE THEY WERE FIRST USED BY THE SELLERS.  TO THE KNOWLEDGE OF THE
SELLERS, THERE HAS BEEN NO PRIOR USE OF SUCH ACQUIRED TRADEMARKS BY ANY PERSON
WHICH WOULD CONFER UPON SUCH PERSON SUPERIOR RIGHTS IN SUCH TRADEMARKS; AND THE
REGISTERED ACQUIRED TRADEMARKS HAVE BEEN CONTINUOUSLY USED IN THE FORM APPEARING
IN, AND IN CONNECTION WITH THE GOODS AND SERVICES LISTED IN, THEIR RESPECTIVE
REGISTRATION CERTIFICATES OR IDENTIFIED IN THEIR RESPECTIVE PENDING
APPLICATIONS.  NO PATENT INCLUDED IN THE BUSINESS INTELLECTUAL PROPERTY HAS BEEN
OR IS NOW INVOLVED IN ANY LITIGATION, INTERFERENCE, REISSUE, RE-EXAMINATION OR
OPPOSING PROCEEDING.  NO COPYRIGHT REGISTRATION OR COPYRIGHTABLE WORK INCLUDED
IN THE BUSINESS INTELLECTUAL PROPERTY HAS BEEN OR IS NOW INVOLVED IN ANY
ACTION.  TO THE KNOWLEDGE OF THE SELLERS, THERE ARE NO POTENTIALLY CONFLICTING
TRADEMARKS OR POTENTIALLY INTERFERING PATENTS OF ANY THIRD PARTY.

 

11

--------------------------------------------------------------------------------



 


(B)           SECTION 3.12(B) OF THE DISCLOSURE SCHEDULE SETS FORTH A COMPLETE
AND ACCURATE LIST OF ALL LICENSE AGREEMENTS GRANTING ANY RIGHT TO USE OR
PRACTICE ANY RIGHTS UNDER ANY BUSINESS INTELLECTUAL PROPERTY (“LICENSED
INTELLECTUAL PROPERTY”), WHETHER A SELLER IS THE LICENSEE OR LICENSOR
THEREUNDER, AND ANY ASSIGNMENTS, CONSENTS, FORBEARANCES TO SUE, JUDGMENTS,
ORDERS, SETTLEMENTS, INDEMNIFICATION OR SIMILAR OBLIGATIONS RELATING TO ANY
LICENSED INTELLECTUAL PROPERTY TO WHICH A SELLER IS A PARTY OR OTHERWISE BOUND
(COLLECTIVELY, THE “LICENSE AGREEMENTS”), INDICATING FOR EACH THE TITLE, THE
PARTIES, DATE EXECUTED, WHETHER OR NOT IT IS EXCLUSIVE AND THE LICENSED
INTELLECTUAL PROPERTY COVERED THEREBY.  THE LICENSE AGREEMENTS ARE VALID AND
BINDING OBLIGATIONS OF THE APPLICABLE SELLER PARTY THERETO AND, TO THE KNOWLEDGE
OF THE SELLERS, OF EACH OTHER PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND NEITHER SUCH SELLER NOR, TO THE KNOWLEDGE OF THE SELLERS,
THE OTHER PARTY OR PARTIES THERETO IS OR ARE IN DEFAULT THEREUNDER AND THERE
EXISTS NO EVENT, CONDITION OR OCCURRENCE WHICH (WITH OR WITHOUT DUE NOTICE OR
LAPSE OF TIME, OR BOTH) WOULD CONSTITUTE SUCH A DEFAULT BY THE SELLERS OR, TO
THE KNOWLEDGE OF THE SELLERS, THE OTHER PARTY OR PARTIES THERETO OF ANY OF THE
FOREGOING.  NO CONSENT OF, OR NOTICE TO, ANY PERSON IS REQUIRED UNDER ANY
LICENSE AGREEMENT AS A RESULT OF OR IN CONNECTION WITH, AND THE TERMS OR
ENFORCEABILITY OF ANY LICENSE AGREEMENT WILL NOT BE AFFECTED IN ANY MANNER BY,
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(C)           THE BUSINESS INTELLECTUAL PROPERTY CONSTITUTES ALL OF THE
INTELLECTUAL PROPERTY (OTHER THAN THE INTELLECTUAL PROPERTY THAT CONSTITUTE
SELLERS’ ASSETS) USED IN THE CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED.


 


(D)           NO ROYALTIES, HONORARIA OR OTHER FEES ARE PAYABLE TO ANY THIRD
PARTIES FOR THE USE OF OR RIGHT TO USE ANY BUSINESS INTELLECTUAL PROPERTY EXCEPT
PURSUANT TO THE LICENSE AGREEMENTS SET FORTH IN SECTION 3.12(D) OF THE
DISCLOSURE SCHEDULE.  ALL INVENTIONS, DISCOVERIES, TRADE SECRETS, IDEAS AND
WORKS, WHETHER OR NOT PATENTED OR PATENTABLE OR OTHERWISE PROTECTABLE UNDER LAW,
CREATED, PREPARED, DEVELOPED OR CONCEIVED BY EMPLOYEES OR INDEPENDENT
CONTRACTORS OF A SELLER IN CONNECTION WITH THE OPERATION OF THE BUSINESS AND
MATERIAL TO THE OPERATION OF THE BUSINESS ARE THE SOLE PROPERTY OF SUCH SELLER
AND WERE EITHER CREATED, PREPARED, DEVELOPED OR CONCEIVED BY (I) EMPLOYEES OF
SUCH SELLER WITHIN THE SCOPE OF THEIR EMPLOYMENT OR (II) BY INDEPENDENT
CONTRACTORS WHO HAVE DULY ASSIGNED THEIR RIGHTS TO SUCH SELLER PURSUANT TO
ENFORCEABLE WRITTEN AGREEMENTS.


 


(E)           EACH SELLER OWNS ALL BUSINESS INTELLECTUAL PROPERTY PURPORTED TO
BE OWNED BY SUCH SELLER, AND HAS A VALID, ENFORCEABLE, TRANSFERABLE AND
SUFFICIENT RIGHT TO USE FOR THE PURPOSES SUCH SELLER HAS PREVIOUSLY USED, THE
BUSINESS INTELLECTUAL PROPERTY LICENSED OR OTHERWISE USED BY SUCH SELLER, FREE
AND CLEAR OF ALL LIENS.


 


(F)            THE USE OF THE BUSINESS INTELLECTUAL PROPERTY BY SELLERS AS
CURRENTLY USED IN THE BUSINESS DOES NOT INFRINGE UPON, VIOLATE, MISAPPROPRIATE
OR MAKE UNLAWFUL USE OF ANY INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY OTHER
PERSON.  NEITHER SELLER HAS RECEIVED NOTICE OF ANY ALLEGATION THAT THE USE OF
ANY BUSINESS INTELLECTUAL PROPERTY OR THE CONDUCT OF THE BUSINESS INFRINGES
UPON, VIOLATES, MISAPPROPRIATES OR MAKES UNLAWFUL USE OF ANY INTELLECTUAL
PROPERTY OR OTHER RIGHTS OF ANY OTHER PERSON.  TO THE KNOWLEDGE OF THE SELLERS,
NO PERSON IS MISAPPROPRIATING, INFRINGING, VIOLATING OR MAKING UNLAWFUL USE OF
ANY BUSINESS INTELLECTUAL PROPERTY.  THERE IS NO ACTION PENDING OR, TO THE
KNOWLEDGE OF THE SELLERS, THREATENED ALLEGING THAT EITHER SELLERS’ ACTIVITIES OR
THE CONDUCT OF THE BUSINESS INFRINGES UPON, VIOLATES OR CONSTITUTES THE
UNAUTHORIZED USE OF THE INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY OTHER
PERSON.

 

12

--------------------------------------------------------------------------------



 


NEITHER SELLER HAS THREATENED TO BRING AND NEITHER SELLER HAS BROUGHT ANY ACTION
REGARDING THE OWNERSHIP, USE, VALIDITY OR ENFORCEABILITY OF ANY BUSINESS
INTELLECTUAL PROPERTY.


 


(G)           SECTION 3.12(G) OF THE DISCLOSURE SCHEDULE LISTS ALL SOFTWARE
WHICH IS OWNED, LICENSED OR OTHERWISE USED IN CONNECTION WITH THE OPERATION OF
THE BUSINESS (“ACQUIRED BUSINESS SOFTWARE”) AND INDICATES WHETHER THE SOFTWARE
IS SUBJECT TO AN ESCROW AGREEMENT AND, IF SO, INDICATES WHERE THE SOFTWARE IS
HELD IN ESCROW.  NEITHER SELLER HAS SOLD OR LICENSED ANY ACQUIRED BUSINESS
SOFTWARE TO A THIRD PARTY.  TO THE KNOWLEDGE OF THE SELLER, NONE OF THE ACQUIRED
BUSINESS SOFTWARE (I) IS DESIGNED TO INTENTIONALLY DISRUPT, DISABLE, HARM OR
OTHERWISE IMPEDE IN ANY MANNER, INCLUDING AESTHETICAL DISRUPTIONS OR
DISTORTIONS, THE OPERATION OF ANY COMPUTER SYSTEM (E.G., VIRUSES OR WORMS),
(II) WOULD DISABLE ANY COMPUTER SYSTEM OR IMPAIR IN ANY WAY ITS OPERATION BASED
ON THE ELAPSING OF A PERIOD OF TIME, THE EXCEEDING OF AN AUTHORIZED NUMBER OF
COPIES OR THE ADVANCEMENT TO A PARTICULAR DATE OR OTHER NUMERAL (E.G., TIME
BOMBS, TIME LOCKS, OR DROP DEAD DEVICES) OR (III) WOULD PERMIT ANY PERSON TO
ACCESS ANY COMPUTER SYSTEM (E.G., TRAPS, ACCESS CODES, OR TRAP DOOR DEVICES). 
THE SELLERS HAVE DELIVERED TO THE BUYER ALL DOCUMENTATION RELATING TO USE,
MAINTENANCE AND OPERATION OF THE ACQUIRED BUSINESS SOFTWARE HELD BY THE SELLERS.


 


(H)           THE SELLERS HAVE TAKEN ALL REASONABLE STEPS IN ACCORDANCE WITH
NORMAL INDUSTRY PRACTICE TO PROTECT THE BUSINESS INTELLECTUAL PROPERTY,
INCLUDING THE SELLERS’ RIGHTS IN CONFIDENTIAL INFORMATION AND TRADE SECRETS
INCLUDED IN THE BUSINESS INTELLECTUAL PROPERTY. TRUE AND COMPLETE COPIES OF
PROPRIETARY INFORMATION, CONFIDENTIAL AND ASSIGNMENT AGREEMENTS THAT SELLERS
HAVE FROM PERSONS EMPLOYED IN OR CONTRACTED WITH, IN CONNECTION WITH THE CONDUCT
OF THE BUSINESS, HAVE BEEN DELIVERED OR MADE AVAILABLE TO THE BUYER
(COLLECTIVELY, THE “PROPRIETARY INFORMATION AGREEMENTS”) AND, TO THE KNOWLEDGE
OF THE SELLERS, NO SUCH PERSON IS IN BREACH OR VIOLATION OF ANY SUCH AGREEMENT. 
TO THE KNOWLEDGE OF THE SELLERS, EXCEPT PURSUANT TO ENFORCEABLE CONFIDENTIALITY
OBLIGATIONS IN FAVOR OF THE SELLERS, THERE HAS BEEN NO DISCLOSURE OF ANY THE
CONFIDENTIAL INFORMATION OR TRADE SECRETS INCLUDED IN THE BUSINESS INTELLECTUAL
PROPERTY.  TO THE KNOWLEDGE OF THE SELLERS, NO CURRENT OR FORMER EMPLOYEE,
CONSULTANT, CONTRACTOR OR POTENTIAL PARTNER OR INVESTOR OF EITHER SELLER IS IN
UNAUTHORIZED POSSESSION OF ANY OF THE TRADE SECRETS OR SOFTWARE INCLUDED IN THE
BUSINESS INTELLECTUAL PROPERTY.


 


(I)            SECTION 3.12(J) OF THE DISCLOSURE SCHEDULE DESCRIBES ALL
DATABASES USED BY EITHER SELLER IN CONNECTION WITH THE OPERATION OF EITHER
ACQUIRED BUSINESS (THE “DATABASES”).  AT THE CLOSING, THE DATABASES WILL HAVE AT
LEAST THE SAME INFORMATION AND FUNCTIONALITY AS EXISTS PRIOR TO THE CLOSING.  NO
PERSON HAS ANY RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE INFORMATION
CONTAINED IN ANY OF THE DATABASES AND NEITHER SELLER HAS SOLD, ASSIGNED, LEASED,
TRANSFERRED, PERMITTED THE USE OF OR OTHERWISE DISCLOSED TO ANY PERSON ANY
INFORMATION CONTAINED IN ANY OF THE DATABASES, INCLUDING ANY PERSONALLY
IDENTIFIABLE INFORMATION, EXCEPT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
APPLICABLE LAW.  THE SELLERS HAVE COMPLIED AND ARE IN COMPLIANCE IN MATERIAL
RESPECTS IN WITH ALL APPLICABLE PRIVACY LAWS IN CONNECTION WITH THE OPERATION OF
THE BUSINESS AND ALL INFORMATION CONTAINED IN THE DATABASES HAS BEEN COLLECTED,
USED AND MAINTAINED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL APPLICABLE
PRIVACY LAWS.  THE SELLERS HAVE THE RIGHT TO SELL AND ASSIGN ALL OF ITS RIGHTS
IN AND TO THE DATABASES AND ALL INFORMATION CONTAINED THEREIN TO THE BUYER (AND
ITS SUCCESSORS AND ASSIGNS), AND ANY SUCH SALE AND ASSIGNMENT WILL NOT VIOLATE
ANY PRIVACY POLICY APPLICABLE TO ANY PERSONALLY IDENTIFIABLE INFORMATION
CONTAINED THEREIN AT THE TIME IT WAS COLLECTED.

 

13

--------------------------------------------------------------------------------



 


(J)            THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT
RESULT IN THE LOSS OR IMPAIRMENT OF THE BUYER’S OWNERSHIP OR RIGHTS IN AND TO
ANY OF THE ACQUIRED BUSINESS INTELLECTUAL PROPERTY, REQUIRE THE BUYER TO GRANT
TO ANY THIRD PARTY ANY RIGHT TO ANY ACQUIRED BUSINESS INTELLECTUAL PROPERTY OR
OBLIGATE THE BUYER TO PAY ANY ROYALTIES OR OTHER AMOUNTS TO ANY THIRD PARTY IN
EXCESS OF ANY AMOUNTS PAYABLE TO SUCH THIRD PARTIES PRIOR TO THE CLOSING, NOR
WILL THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY REQUIRE THE
APPROVAL OR CONSENT OF ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON IN RESPECT OF
ANY ACQUIRED BUSINESS INTELLECTUAL PROPERTY.


 


3.13         CONTRACTS.  THE SELLER HAS DELIVERED TO THE BUYER TRUE AND COMPLETE
COPIES OF ALL WRITTEN ASSIGNED CONTRACTS (INCLUDING ALL AMENDMENTS THERETO) AND
A WRITTEN DESCRIPTION OF ALL ORAL ASSIGNED CONTRACTS.  THE ASSIGNED CONTRACTS
LISTED ON SCHEDULE 1.1(A) CONSTITUTE ALL OF THE CONTRACTS MATERIAL TO THE
OPERATION OF THE BUSINESS AS OPERATED AS OF THE CLOSING, EXCEPT FOR THE
CONTRACTS THAT ARE EXCLUDED ASSETS.  EACH ASSIGNED CONTRACT IS IN FULL FORCE AND
EFFECT AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE APPLICABLE SELLER
PARTY THERETO AND, TO THE KNOWLEDGE OF THE SELLERS, OF EACH OTHER PARTY THERETO
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND NEITHER THE APPLICABLE SELLER
PARTY THERETO NOR, TO THE KNOWLEDGE OF THE SELLERS, THE OTHER PARTY OR PARTIES
THERETO IS OR ARE IN DEFAULT THEREUNDER AND THERE EXISTS NO EVENT, CONDITION OR
OCCURRENCE WHICH (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME, OR BOTH) WOULD
CONSTITUTE SUCH A DEFAULT BY THE APPLICABLE SELLER PARTY THERETO OR, TO THE
KNOWLEDGE OF THE SELLERS, THE OTHER PARTY OR PARTIES THERETO OF ANY OF THE
FOREGOING.  NO CONSENT OF, OR NOTICE TO, ANY PERSON IS REQUIRED UNDER ANY
ASSIGNED CONTRACT AS A RESULT OF OR IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


3.14         ABSENCE OF RESTRICTIONS ON BUSINESS ACTIVITIES.  THERE IS NO
CONTRACT OR ORDER BINDING UPON EITHER SELLER OR ANY OF ITS ASSETS OR PROPERTIES
WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF PROHIBITING
OR MATERIALLY RESTRICTING THE CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED. 
NEITHER OF THE SELLERS IS SUBJECT TO ANY NON-COMPETITION OR SIMILAR CONTRACTUAL
RESTRICTION RELATING TO THE BUSINESS AND ARE NOT CONTRACTUALLY RESTRICTED FROM
CARRYING ON THE BUSINESS ANYWHERE IN THE WORLD.


 


3.15         LEGAL PROCEEDINGS.


 


(A)           THERE IS NO ACTION ARISING FROM THE OPERATION OF THE BUSINESS
PENDING OR, TO THE KNOWLEDGE OF THE SELLERS, THREATENED BY OR AGAINST EITHER
SELLER, AND NEITHER SELLER HAS RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF
SELLERS, ORAL CLAIM, THREAT OR NOTICE OF ANY SUCH ACTION.


 


(B)           SECTION 3.15 OF THE DISCLOSURE SCHEDULE SETS FORTH ALL ACTIONS
ARISING FROM THE OPERATION OF THE BUSINESS BY OR AGAINST EITHER SELLER OR ANY OF
ITS AFFILIATES THAT HAVE BEEN CONCLUDED OR SETTLED DURING THE PAST THREE
(3) YEARS.

 

14

--------------------------------------------------------------------------------



 


3.16         ACCOUNTS RECEIVABLE.  ALL ACCOUNTS RECEIVABLE INCLUDED IN THE
ACQUIRED ASSETS: (A) HAVE ARISEN ONLY FROM BONA FIDE TRANSACTIONS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE; (B) REPRESENT VALID
AND ENFORCEABLE OBLIGATIONS;  AND (C) ARE OWNED BY THE SELLERS FREE OF ALL
LIENS.  NO DISCOUNT OR ALLOWANCE FROM THE FACE AMOUNT OF ANY RECEIVABLE AS OF
THE CLOSING DATE HAS BEEN MADE OR AGREED TO AND NONE REPRESENTS BILLINGS PRIOR
TO ACTUAL SALE OF GOODS OR PROVISION OF SERVICES.  THERE IS NO OBLIGOR OF ANY
SUCH ACCOUNT RECEIVABLE THAT HAS REFUSED IN WRITING OR THREATENED IN WRITING TO
REFUSE TO PAY ITS OBLIGATIONS FOR ANY REASON AND, TO THE KNOWLEDGE OF THE
SELLERS, NO SUCH OBLIGOR HAS BEEN DECLARED BANKRUPT BY A COURT OF COMPETENT
JURISDICTION OR THAT IS SUBJECT TO ANY BANKRUPTCY PROCEEDING.  ATTACHED HERETO
AS SECTION 3.16 OF THE DISCLOSURE SCHEDULE IS A COMPLETE AND ACCURATE ACCOUNTS
RECEIVABLE AGING REPORT FOR THE BUSINESS AS OF THE CLOSING DATE.


 


3.17         INTENTIONALLY OMITTED.


 


3.18         COMPLIANCE WITH LAWS.  THE SELLERS ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL LAWS APPLICABLE TO THE OPERATION OF THE BUSINESS. 
NEITHER SELLER HAS RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF SELLERS, ORAL
NOTICE TO THE EFFECT THAT, OR OTHERWISE BEEN ADVISED IN WRITING THAT, IT IS NOT
IN COMPLIANCE WITH ANY SUCH LAWS.


 


3.19         EMPLOYEE MATTERS.


 


(A)           SECTION 3.19(A) OF THE DISCLOSURE SCHEDULE IDENTIFIES (A) ALL
EMPLOYEES THAT HAVE PROVIDED SERVICES ON A SUBSTANTIALLY FULL TIME BASIS TO THE
BUSINESS AS OF THE CLOSING AND SETS FORTH EACH SUCH EMPLOYEE’S: (I) RATE OF PAY
OR ANNUAL COMPENSATION, (II) BONUS PAYMENTS, (III) JOB TITLE, (IV) STATE OF
EMPLOYMENT, (V) DATE OF HIRE, (VI) ANNUAL VACATION AND SICK TIME ALLOWANCE AND
(VII) ACCRUED VACATION AND SICK TIME AS OF THE CLOSING DATE AND (B) ALL
CONSULTANTS AND INDEPENDENT CONTRACTORS THAT HAVE PROVIDED MATERIAL SERVICES TO
THE BUSINESS AS OF THE CLOSING OR AT ANY TIME DURING THE SIX-MONTH PERIOD PRIOR
TO THE CLOSING AND SETS FORTH EACH CONSULTANT’S AND INDEPENDENT CONTRACTOR’S:
(I) RATE OF PAY, (II) SCOPE OF SERVICES PROVIDED, (III) STATE OF ENGAGEMENT AND
(IV) DATE OF ENGAGEMENT AND, IF APPLICABLE, TERMINATION OF ENGAGEMENT.  NEITHER
SELLER IS DELINQUENT IN PAYMENTS TO ANY SUCH EMPLOYEES OR CONSULTANTS FOR ANY
WAGES, SALARIES, COMMISSIONS, BONUSES OR OTHER COMPENSATION FOR ANY SERVICES
PERFORMED BY THEM THROUGH THE DATE HEREOF OR AMOUNTS REQUIRED TO BE REIMBURSED
TO THEM.


 


(B)           NEITHER SELLER NOR, TO THE KNOWLEDGE OF THE SELLERS, ANY CURRENT
OR FORMER EMPLOYEE OR CONSULTANT THAT PROVIDED SERVICES TO THE BUSINESS IS IN
VIOLATION OF ANY TERM OF ANY EMPLOYMENT, CONSULTING, INDEPENDENT CONTRACTOR,
NON-DISCLOSURE, NON-COMPETITION, INVENTIONS ASSIGNMENT OR ANY OTHER CONTRACT (OR
ANY OTHER LEGAL OBLIGATION SUCH AS A TRADE SECRETS STATUTE OR COMMON LAW DUTY OF
LOYALTY) RELATING TO THE RELATIONSHIP OF SUCH EMPLOYEE OR CONSULTANT WITH EITHER
SELLER OR HAS BEEN NOTIFIED IN WRITING OR, TO THE KNOWLEDGE OF SELLERS, ORALLY
THAT ANY SUCH EMPLOYEE OR CONSULTANT MAY BE IN VIOLATION OF ANY SUCH CONTRACT OR
OTHER LEGAL OBLIGATION, IN EACH CASE TO THE EXTENT SUCH VIOLATION WOULD HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)           SECTION 3.19(C) OF THE DISCLOSURE SCHEDULE SETS FORTH ALL EMPLOYEE
BENEFIT PLANS UNDER WHICH CURRENT EMPLOYEES OR CONSULTANTS OF EITHER SELLER THAT
PRIMARILY WORK IN THE BUSINESS (OR THEIR BENEFICIARIES) ARE ELIGIBLE TO
PARTICIPATE OR DERIVE A BENEFIT.  EACH EMPLOYEE BENEFIT PLAN INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE, AND THE TRUST (IF ANY) FORMING A
PART THEREOF, IS SO QUALIFIED AND HAS RECEIVED A FAVORABLE DETERMINATION LETTER,
OPINION OR ADVISORY FROM THE IRS.

 

15

--------------------------------------------------------------------------------



 


EACH EMPLOYEE BENEFIT PLAN HAS BEEN OPERATED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH APPLICABLE LAW.  NONE OF THE ACQUIRED ASSETS ARE SUBJECT TO ANY
LIEN IN FAVOR OF, OR ENFORCEABLE BY, THE PENSION BENEFIT GUARANTY CORPORATION.


 


3.20         BROKERS.  EXCEPT AS SET FORTH ON SECTION 3.20 OF THE DISCLOSURE
SCHEDULE, NEITHER OF THE SELLERS NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS
OR EMPLOYEES HAS EMPLOYED ANY BROKER, FINDER, INVESTMENT BANKER OR OTHER AGENT
OR INCURRED OR WILL INCUR LIABILITY FOR ANY BROKERAGE FEES, COMMISSIONS,
FINDERS’ FEES OR SIMILAR FEES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


3.21         TRANSACTIONS WITH AFFILIATES.  TO THE KNOWLEDGE OF THE SELLERS, NO
CURRENT DIRECTOR, OFFICER OR EMPLOYEE OF EITHER SELLER OR ANY MEMBER OF ANY SUCH
PERSON’S FAMILY IS NOW A PARTY TO ANY TRANSACTION WITH EITHER SELLER PRIMARILY
IN RESPECT TO THE BUSINESS (INCLUDING ANY CONTRACT PROVIDING FOR THE EMPLOYMENT
OF, FURNISHING OF GOODS OR SERVICES BY, RENTAL OF REAL OR PERSONAL PROPERTY
FROM, BORROWING MONEY FROM OR LENDING MONEY TO, OR OTHERWISE REQUIRING PAYMENTS
TO, ANY SUCH PERSON, BUT EXCLUDING PAYMENTS FOR NORMAL SALARY AND BONUSES AND
REIMBURSEMENT OF EXPENSES), OR THE DIRECT OR INDIRECT OWNER OF AN INTEREST IN
ANY PERSON WHICH IS A PRESENT OR POTENTIAL COMPETITOR, SUPPLIER OR CLIENT OF THE
BUSINESS AND, TO THE KNOWLEDGE OF THE SELLERS, NO SUCH PERSON RECEIVES INCOME
FROM ANY SOURCE OTHER THAN A SELLER WHICH RELATES TO THE BUSINESS.


 


3.22         CERTAIN BUSINESS PRACTICES.  NEITHER OF THE SELLERS NOR ANY
DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF EITHER SELLER ON BEHALF OF SUCH SELLER
HAS: (A) USED ANY FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR
OTHER UNLAWFUL PAYMENTS RELATING TO POLITICAL ACTIVITY, (B) MADE ANY UNLAWFUL
PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE OR TO ANY
FOREIGN OR DOMESTIC POLITICAL PARTY OR CAMPAIGN OR VIOLATED ANY PROVISION OF THE
FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED, OR (C) MADE ANY OTHER
UNLAWFUL PAYMENT.


 


3.23         CUSTOMERS AND VENDORS.


 


(A)           SECTION 3.23(A) OF THE DISCLOSURE SCHEDULE SETS FORTH A LIST OF
EACH CUSTOMER OF THE BUSINESS THAT HAS GENERATED GREATER THAN $10,000 IN REVENUE
DURING THE 2007 OR 2008 CALENDAR YEAR (EACH, A “MATERIAL CUSTOMER”).  THERE ARE
NOT, AND HAVE NOT BEEN, ANY MATERIAL DISPUTES WITH ANY MATERIAL CUSTOMER.  NO
MATERIAL CUSTOMER HAS CANCELLED, TERMINATED, OR OTHERWISE MATERIALLY ADVERSELY
ALTERED ITS RELATIONSHIP WITH EITHER SELLER NOR HAS ANY MATERIAL CUSTOMER OF
EITHER SELLER NOTIFIED SUCH SELLER IN WRITING OF ANY INTENTION TO DO SO OR
OTHERWISE THREATENED IN WRITING TO CANCEL, TERMINATE OR MATERIALLY ADVERSELY
ALTER ITS RELATIONSHIP WITH SUCH SELLER.  THERE HAS BEEN NO MATERIAL REDUCTION
IN THE RATE OR AMOUNT OF SERVICES PROVIDED TO AND PAID BY ANY MATERIAL CUSTOMER
OF EITHER SELLER.


 


(B)           SECTION 3.23(B) OF THE DISCLOSURE SCHEDULE SETS FORTH A LIST OF
EACH VENDOR OF THE BUSINESS THAT HAS SUPPLIED TO EITHER SELLER ANY PRODUCT OR
SERVICE PRIMARILY RELATING TO THE BUSINESS FOR WHICH IT HAS BEEN PAID GREATER
THAN $10,000 DURING THE SELLERS’ 2007 OR 2008 FISCAL YEAR (EACH, A “MATERIAL
VENDOR”).  THERE ARE NOT ANY MATERIAL DISPUTES WITH ANY MATERIAL VENDOR.  NO
MATERIAL VENDOR HAS CANCELLED, TERMINATED, OR OTHERWISE ALTERED ITS RELATIONSHIP
WITH EITHER SELLER NOR HAS ANY CURRENT MATERIAL VENDOR OF EITHER SELLER NOTIFIED
SUCH SELLER IN WRITING OF ANY INTENTION TO DO SO OR OTHERWISE THREATENED IN
WRITING TO CANCEL, TERMINATE OR MATERIALLY ADVERSELY ALTER ITS RELATIONSHIP WITH
SUCH SELLER.

 

16

--------------------------------------------------------------------------------


 


3.24         DISCLOSURE.  NEITHER THIS AGREEMENT NOR ANY OTHER AGREEMENT,
CERTIFICATE OR STATEMENT PROVIDED TO THE BUYER AT CLOSING BY OR ON BEHALF OF
EITHER SELLER AS REQUIRED BY THIS AGREEMENT KNOWINGLY CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR KNOWINGLY OMITS TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING IN
ANY MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.


 


ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF THE BUYER


 

The Buyer Parties, jointly and severally, represents and warrant to the Sellers
as follows:

 


4.1           ORGANIZATION AND GOOD STANDING.  EACH OF ADI AND THE BUYER IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE.


 


4.2           AUTHORIZATION; ENFORCEABILITY; NO CONFLICT.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH OF ADI AND THE BUYER OF THIS AGREEMENT AND EACH
OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF ADI AND THE
BUYER.  THIS AGREEMENT HAS BEEN, AND EACH OF THE TRANSACTION DOCUMENTS TO WHICH
EACH OF ADI AND THE BUYER IS A PARTY, WHEN EXECUTED AND DELIVERED BY EACH OF ADI
AND THE BUYER, WILL BE, DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH PARTY,
AND THIS AGREEMENT CONSTITUTES, AND EACH TRANSACTION DOCUMENT TO WHICH SUCH
PARTY IS A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH PARTY, WILL CONSTITUTE A
LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING
TO OR AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTION DOCUMENTS TO WHICH EACH OF ADI
AND THE BUYER IS A PARTY, NOR THE CONSUMMATION BY EACH OF ADI AND THE BUYER OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR COMPLIANCE BY EACH OF ADI
AND THE BUYER WITH ANY PROVISION HEREOF OR THEREOF WILL CONFLICT WITH ANY TERM,
CONDITION OR PROVISION OF (X) THE ORGANIZATIONAL DOCUMENTS OF SUCH PARTY, AS
AMENDED THROUGH THE DATE HEREOF, (Y) ANY CONTRACT TO WHICH SUCH PARTY IS A
PARTY, OR BY WHICH SUCH PARTY OR ANY OF ITS PROPERTIES, ASSETS OR RIGHTS MAY BE
BOUND OR (Z) ANY LAW OR ORDER APPLICABLE TO SUCH PARTY OR ANY OF ITS PROPERTIES,
ASSETS OR RIGHTS, IN EACH CASE, WHICH CONFLICT WOULD IMPAIR IN ANY MATERIAL
RESPECT OR PREVENT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS.


 


4.3           CONSENTS.  NO APPROVAL OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON ON THE PART OF EACH OF ADI AND THE BUYER IS REQUIRED IN CONNECTION WITH
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR
SUCH APPROVALS WHICH, IF NOT OBTAINED, WOULD NOT REASONABLY BE LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON SUCH PARTY’S ABILITY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

17

--------------------------------------------------------------------------------


 


4.4           LITIGATION.  THERE IS NO ACTION PENDING, OR TO THE ACTUAL
KNOWLEDGE OF EACH OF ADI AND THE BUYER, CURRENTLY THREATENED AGAINST ADI OR THE
BUYER, THAT QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY OF THE TRANSACTION
DOCUMENTS TO WHICH EITHER PARTY IS A PARTY OR THE RIGHT OF ADI OR THE BUYER TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS TO WHICH EITHER
PARTY IS A PARTY OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


 


4.5           NO BROKERS.  NEITHER ADI NOR THE BUYER HAS EMPLOYED ANY BROKER,
FINDER, INVESTMENT BANKER OR OTHER AGENT OR INCURRED OR WILL INCUR ANY LIABILITY
FOR ANY BROKERAGE FEES, COMMISSIONS, FINDERS’ FEES OR SIMILAR FEES IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT THAT THE BUYER PARTIES WILL BE
RESPONSIBLE FOR ANY FEE PAYABLE TO JON DIAMOND.


 


4.6           SOLVENCY.  ADI AND BUYER ARE SOLVENT AND HAVE AND WILL HAVE THE
ABILITY TO PAY THE NOTE WHEN DUE.


 


ARTICLE V

ADDITIONAL AGREEMENTS


 


5.1           PUBLIC ANNOUNCEMENTS.  NEITHER THE BUYER PARTIES NOR THE SELLERS
SHALL ISSUE ANY PRESS RELEASES OR ANY ANNOUNCEMENTS REGARDING THE TRANSACTION
UNLESS APPROVED IN WRITING BY THE OTHER PARTY, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD; PROVIDED, THAT EITHER PARTY MAY MAKE SUCH ANNOUNCEMENTS
AS ARE REQUIRED BY LAW SO LONG AS, TO THE EXTENT PRACTICABLE, SUCH PARTY
PROVIDES THE OTHER PARTY WITH A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON
ANY SUCH ANNOUNCEMENT.


 


5.2           LITIGATION COOPERATION.   IF THE BUYER OR THE SELLERS OR ANY OF
THEIR RESPECTIVE AFFILIATES SHALL BECOME ENGAGED OR PARTICIPATE IN ANY ACTION
RELATING IN ANY WAY TO THE ACQUIRED ASSETS, THE EXCLUDED ASSETS, THE ASSUMED
LIABILITIES OR THE EXCLUDED LIABILITIES, THE OTHER PARTIES SHALL COOPERATE IN
ALL REASONABLE RESPECTS WITH SUCH PARTY IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, MAKING AVAILABLE TO SUCH PARTIES, WITHOUT COST, ALL RELEVANT
RECORDS AND USING ITS COMMERCIALLY REASONABLE EFFORTS TO MAKE AVAILABLE THE
EMPLOYEES OF SUCH PARTY OR ITS AFFILIATES WHO ARE REASONABLY EXPECTED TO BE
HELPFUL WITH RESPECT TO SUCH ACTION, PROVIDED THAT, TO THE EXTENT PRACTICABLE,
SUCH EMPLOYEES SHALL BE MADE AVAILABLE IN A MANNER SO AS NOT TO INTERFERE WITH
THEIR EMPLOYMENT DUTIES IN ANY MATERIAL RESPECT.


 


5.3           USE OF NAMES.  FROM AND AFTER THE CLOSING, NEITHER SELLER SHALL
USE ANY NAMES OR OTHER TRADEMARKS INCLUDED IN THE ACQUIRED ASSETS OR ANY
DERIVATIONS THEREOF.  WITHOUT LIMITING THE FOREGOING, PROMPTLY FOLLOWING THE
CLOSING, MEDIASENTRY SHALL CHANGE ITS CORPORATE NAME TO ELIMINATE THEREFROM ANY
NAME ACQUIRED BY THE BUYER HEREUNDER OR COMMENCE DISSOLUTION OR MERGER
PROCEEDINGS INTO SAFENET.


 


5.4           ACCOUNTS RECEIVABLE/COLLECTIONS.  AFTER THE CLOSING, THE SELLERS
SHALL PERMIT THE BUYER TO COLLECT, IN THE NAME OF EACH SELLER, ALL ACCOUNTS AND
NOTES RECEIVABLE (AND OTHER RIGHTS TO PAYMENTS FROM CUSTOMERS OF THE SELLERS
FROM THE OPERATION OF THE BUSINESS) INCLUDED IN THE ACQUIRED ASSETS AND TO
ENDORSE WITH THE NAME OF EACH SELLER FOR DEPOSIT IN THE BUYER’S ACCOUNT ANY
CHECKS OR DRAFTS RECEIVED IN PAYMENT THEREOF.   THE SELLERS SHALL PROMPTLY
DELIVER TO THE BUYER ANY CASH, CHECKS OR OTHER PROPERTY THAT EITHER SELLER MAY
RECEIVE AFTER THE CLOSING IN RESPECT OF ANY SUCH ACCOUNTS OR NOTES RECEIVABLE OR
OTHER ASSETS CONSTITUTING PART OF THE ACQUIRED ASSETS.

 

18

--------------------------------------------------------------------------------


 


5.5                                 EMPLOYMENT MATTERS.


 


(A)           THE BUYER HAS OFFERED, OR SHALL CONTEMPORANEOUSLY WITH CLOSING
OFFER, EMPLOYMENT TO THE EMPLOYEES OF THE SELLERS (OR ANY OF THEIR AFFILIATES)
LISTED IN SECTION 3.19(A) OF THE DISCLOSURE SCHEDULE (EXCEPT THOSE EMPLOYEES
INDICATED AS WORKING IN INDIA) ON TERMS ACCEPTABLE TO THE BUYER.  ANY SUCH
EMPLOYEE ACCEPTING A POSITION WITH THE BUYER HEREUNDER SHALL BE REFERRED TO AS A
“TRANSFERRED EMPLOYEE”.  AS OF THE COMMENCEMENT OF ANY TRANSFERRED EMPLOYEE’S
EMPLOYMENT WITH THE BUYER, SUCH TRANSFERRED EMPLOYEE’S EMPLOYMENT WITH THE
APPLICABLE SELLER (OR ITS AFFILIATES) SHALL TERMINATE.  NOTHING HEREIN SHALL
RESTRICT SELLERS FROM TERMINATING THE EMPLOYMENT OF ANY EMPLOYEE AT OR AFTER THE
CLOSING IF SUCH EMPLOYEE’S EMPLOYMENT WITH THE BUYER DOES NOT COMMENCE ON THE
CLOSING DATE.  THE SELLERS CONSENT TO THE HIRING OF THE TRANSFERRED EMPLOYEES BY
THE BUYER OR ANY OF ITS AFFILIATES AND, EXCEPT AS ASSIGNED TO THE BUYER
HEREUNDER, WAIVES IN PERPETUITY ANY CLAIMS OR RIGHTS ARISING UNDER ANY
NON-COMPETITION, EMPLOYMENT, ASSIGNMENT OF INVENTIONS RELATING PRIMARILY TO THE
BUSINESS OR SIMILAR CONTRACT TO WHICH ANY TRANSFERRED EMPLOYEE IS A PARTY AFTER
THE TERMINATION DATE OF SUCH EMPLOYEE’S EMPLOYMENT BY A SELLER (“TERMINATION
DATE”).


 


(B)           AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT LATER THAN SUCH DATE
AS IS REQUIRED BY LAW, THE SELLERS SHALL (I) PAY TO EACH TRANSFERRED EMPLOYEE
ALL WAGES AND OTHER COMPENSATION EARNED THROUGH THE TERMINATION DATE,
(II) REIMBURSE EACH TRANSFERRED EMPLOYEE FOR ALL REIMBURSABLE EXPENSES INCURRED
BY HIM OR HER THROUGH THE TERMINATION DATE, AND (III)  MAKE ALL OTHER PAYMENTS
AS MAY BE OWED TO EACH TRANSFERRED EMPLOYEE EITHER UNDER ANY CONTRACT, IN
ACCORDANCE WITH ANY SELLER POLICY OR PRACTICE OR REQUIRED BY APPLICABLE LAW,
EXCEPT ANY ACCRUED EXPENSE IN RESPECT TO SUCH TRANSFERRED EMPLOYEES.


 


(C)           AS SOON AS PRACTICABLE AFTER THE CLOSING DATE, THE BUYER SHALL, OR
SHALL CAUSE ITS AFFILIATES TO, PERMIT EACH TRANSFERRED EMPLOYEE TO MAKE A
ROLLOVER FROM THE EMPLOYEE BENEFIT PLAN IN WHICH SUCH EMPLOYEE PARTICIPATED
PRIOR TO THE CLOSING DATE TO A 401(K) PLAN SPONSORED BY THE BUYER OR ONE OF ITS
AFFILIATES AFTER THE CLOSING DATE, PROVIDED THE AMOUNT TO BE ROLLED OVER IS AN
ELIGIBLE ROLLOVER DISTRIBUTION AS DEFINED IN SECTION 402(C)(4) OF THE CODE.


 


5.6                                 NON-SOLICITATION.  FOR A PERIOD OF TWELVE
MONTHS FROM THE DATE HEREOF, EXCEPT AS OTHERWISE PROVIDED HEREIN, NEITHER PARTY
WILL INDUCE ANY OF THE EMPLOYEES OF THE OTHER PARTY OR SUCH PARTY’S SUBSIDIARIES
TO LEAVE THEIR EMPLOYMENT, OR EMPLOY OR OTHERWISE CONTRACT FOR THE SERVICES OF
ANY PERSON WHO IS EMPLOYED BY THE OTHER PARTY PRIOR TO OR ON THE DATE OF
CLOSING.  NOTWITHSTANDING ANYTHING CONTAINED IN THE FOREGOING TO THE CONTRARY,
EACH PARTY (THE “HIRING PARTY”) MAY HIRE OR CAUSE TO BE HIRED ANY PERSON
EMPLOYED BY THE OTHER PARTY (THE “EMPLOYER”) RESPONDING TO ANY ADVERTISEMENT
WHICH IS DIRECTED AT A BROAD AUDIENCE.  NOTWITHSTANDING THE RESTRICTIONS
CONTAINED ELSEWHERE IN THIS PARAGRAPH, THE HIRING PARTY MAY SOLICIT FOR
EMPLOYMENT ANY EMPLOYEE OF THE EMPLOYER EITHER (I) WHOSE EMPLOYMENT WAS
TERMINATED BY THE EMPLOYER OR (II) WHO WAS NOT EMPLOYED BY THE EMPLOYER FOR AT
LEAST 30 DAYS PRIOR TO SUCH SOLICITATION.  ADDITIONALLY, NOTWITHSTANDING THE
TERMS OF THIS SECTION, THE HIRING PARTY MAY HIRE OR CAUSE TO BE HIRED ANY PERSON
EMPLOYED BY THE EMPLOYER IN THE EVENT OF A LIQUIDATION OF THE EMPLOYER.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VI

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION


 


6.1                                 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLES III AND IV
OF THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED BY OR ON BEHALF OF EITHER
SELLER OR THE BUYER PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE CLOSING FOR A
PERIOD OF FIFTEEN (15) MONTHS AND A CLAIM AGAINST THE SELLER INDEMNIFYING
PARTIES OR BUYER INDEMNIFYING PARTIES MAY BE BROUGHT UNDER SECTION 6.2(A) OR
SECTION 6.3(A), AS APPLICABLE, IN RESPECT TO A BREACH OF ANY SUCH REPRESENTATION
OR WARRANTY FOR A PERIOD OF UP TO FIFTEEN (15) MONTHS FOLLOWING THE CLOSING
DATE.  FOR CONVENIENCE OF REFERENCE, THE DATE UPON WHICH ANY REPRESENTATION OR
WARRANTY SHALL TERMINATE IS REFERRED TO HEREIN AS THE “SURVIVAL DATE.”  UNLESS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE COVENANTS AND AGREEMENTS
SET FORTH IN THIS AGREEMENT SHALL SURVIVE THE CLOSING AND A CLAIM IN RESPECT TO
A BREACH OF COVENANT MAY BE BROUGHT UNDER SECTION 6.2(B) OR SECTION 6.3(B), AS
APPLICABLE, UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS.


 


6.2                                 INDEMNIFICATION OF THE SELLERS.  FROM AND
AFTER THE CLOSING, THE SELLERS (THE “SELLER INDEMNIFYING PARTIES”), JOINTLY AND
SEVERALLY, SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE BUYER, ADI, THEIR
SUBSIDIARIES AND AFFILIATES, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THE
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS OF EACH OF THE FOREGOING
(THE “BUYER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES OF EVERY
KIND, NATURE OR DESCRIPTION ASSERTED AGAINST, OR SUSTAINED, INCURRED OR ACCRUED
DIRECTLY OR INDIRECTLY BY, SUCH BUYER INDEMNIFIED PARTY WHICH ARISE OUT OF OR
RESULT FROM OR AS A CONSEQUENCE OF ANY OF THE FOLLOWING:


 


(A)           THE BREACH OF ANY REPRESENTATION OR WARRANTY OF ANY SELLER
INDEMNIFYING PARTY CONTAINED IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR
CERTIFICATE DELIVERED AT CLOSING BY ANY SELLER INDEMNIFYING PARTY PURSUANT TO
THIS AGREEMENT.


 


(B)           THE BREACH OF OR NON-COMPLIANCE WITH ANY AGREEMENT OR COVENANT
MADE BY ANY SELLER INDEMNIFYING PARTY IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT;  AND


 


(C)           ANY OF THE EXCLUDED LIABILITIES.


 


6.3                                 INDEMNIFICATION OF THE BUYER AND ADI.  FROM
AND AFTER THE CLOSING, ADI AND THE BUYER (THE “BUYER INDEMNIFYING PARTIES”),
JOINTLY AND SEVERALLY, SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SELLERS,
THEIR SUBSIDIARIES AND AFFILIATES, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
THE RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS OF EACH OF THE
FOREGOING (THE “SELLER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LOSSES
OF EVERY KIND, NATURE OR DESCRIPTION ASSERTED AGAINST, OR SUSTAINED, INCURRED OR
ACCRUED DIRECTLY OR INDIRECTLY BY, SUCH SELLER INDEMNIFIED PARTY WHICH ARISE OUT
OF OR RESULT FROM OR AS A CONSEQUENCE OF ANY OF THE FOLLOWING:

 

20

--------------------------------------------------------------------------------



 


(A)           THE BREACH OF ANY REPRESENTATION OR WARRANTY OF ANY BUYER
INDEMNIFYING PARTY CONTAINED IN THIS AGREEMENT OR IN ANY TRANSACTION DOCUMENT OR
CERTIFICATE DELIVERED AT CLOSING BY ANY BUYER INDEMNIFYING PARTY PURSUANT TO
THIS AGREEMENT;


 


(B)           THE BREACH OF OR NON-COMPLIANCE WITH ANY AGREEMENT OR COVENANT
MADE BY ANY BUYER INDEMNIFYING PARTY IN THIS AGREEMENT OR IN ANY TRANSACTION
DOCUMENT; AND


 


(C)           ANY ASSUMED LIABILITY.


 


6.4                                 LIMITATIONS ON INDEMNIFICATION.  SUBJECT TO
THE PROVISIONS OF SECTION 6.6, NO INDEMNIFICATION SHALL BE PAYABLE TO ANY
INDEMNIFIED PERSONS AS A RESULT OF ANY LOSSES ARISING UNDER SECTION 6.2 OR
SECTION 6.3 UNTIL THE AGGREGATE AMOUNT OF ALL LOSSES INCURRED BY SUCH
INDEMNIFIED PERSONS EXCEEDS $50,000, AND THEN SUCH INDEMNIFYING PERSONS SHALL
ONLY BE LIABLE FOR THE AMOUNT BY WHICH THE AGGREGATE AMOUNT OF ALL LOSSES EXCEED
$50,000.  FURTHER, EXCEPT AS PROVIDED IN SECTION 6.6, THE AGGREGATE AMOUNT OF
LOSSES FOR WHICH THE INDEMNIFYING PERSONS MAY BE RESPONSIBLE UNDER SECTION 6.2
OR SECTION 6.3 SHALL NOT EXCEED THE PURCHASE PRICE, AS ADJUSTED PURSUANT TO
SECTION 2.1, AND IN NO EVENT SHALL THE SELLERS BE RESPONSIBLE TO PAY LOSSES,
OTHER THAN BY WAY OF SET-OFF AGAINST THE NOTE, IN EXCESS OF THE CASH PORTION OF
THE PURCHASE PRICE ACTUALLY PAID TO THEM.  IN ADDITION, IN NO EVENT SHALL THE
SELLERS BE RESPONSIBLE FOR MORE THAN ONE-HALF OF ANY LOSSES ARISING FROM A
MISREPRESENTATION IN RESPECT TO THE FIRST SENTENCE OF SECTION 3.12(F) UNLESS IT
IS DETERMINED THAT SELLERS KNOWINGLY MADE SUCH MISREPRESENTATION.


 


6.5                                 INDEMNIFICATION PROCESS.


 


(A)           ANY BUYER INDEMNIFIED PARTY OR ANY SELLER INDEMNIFIED PARTY
SEEKING INDEMNIFICATION UNDER THIS ARTICLE VI (AN “INDEMNIFIED PERSON”) SHALL
GIVE EACH PARTY FROM WHOM INDEMNIFICATION IS BEING SOUGHT (EACH, AN
“INDEMNIFYING PERSON”) NOTICE OF ANY MATTER, INCLUDING A THIRD PARTY CLAIM AS
DESCRIBED BELOW (A “NOTICE OF CLAIM”), WHICH SUCH INDEMNIFIED PERSON HAS
DETERMINED HAS GIVEN RISE TO OR COULD GIVE RISE TO A RIGHT OF INDEMNIFICATION
UNDER THIS AGREEMENT, STATING THE ESTIMATED AMOUNT OF THE LOSS, IF KNOWN, AND
CONTAINING A REFERENCE TO THE PROVISIONS OF THIS AGREEMENT IN RESPECT OF WHICH
SUCH RIGHT OF INDEMNIFICATION IS CLAIMED OR ARISES AS PROMPTLY AS PRACTICABLE
AFTER BECOMING AWARE OF SUCH MATTER; PROVIDED, HOWEVER, THAT THE FAILURE SO TO
PROVIDE SUCH NOTICE OF CLAIM WILL NOT RELIEVE THE INDEMNIFYING PERSON(S) FROM
ANY LIABILITY WHICH THEY MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE (UNLESS AND
ONLY TO THE EXTENT THAT SUCH FAILURE RESULTS IN THE LOSS OR COMPROMISE IN ANY
MATERIAL RESPECT OF ANY MATERIAL RIGHTS OR DEFENSES OF THE INDEMNIFYING
PERSON(S)).  NOTWITHSTANDING THE FOREGOING, NO CLAIM SHALL BE BROUGHT UNDER THIS
ARTICLE VI WITH RESPECT TO AN EVENT OF INDEMNIFICATION DESCRIBED IN
SECTION 6.2(A) OR SECTION 6.3(A) UNLESS AN INDEMNIFIED PERSON, AT ANY TIME PRIOR
TO THE APPLICABLE SURVIVAL DATE, GIVES THE INDEMNIFYING PERSON(S) A NOTICE OF
CLAIM WITH RESPECT TO SUCH CLAIM.  IF A NOTICE OF CLAIM HAS BEEN GIVEN ON OR
PRIOR TO THE APPLICABLE SURVIVAL DATE, THE RELEVANT REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE AS TO SUCH CLAIM UNTIL THE CLAIM HAS BEEN FINALLY
RESOLVED.


 


(B)           CLAIMS FOR INDEMNIFICATION HEREUNDER RESULTING FROM THE ASSERTION
OF LIABILITY BY THIRD PARTIES (EACH, A “THIRD PARTY CLAIM”) SHALL BE SUBJECT TO
THE FOLLOWING TERMS AND CONDITIONS:

 

21

--------------------------------------------------------------------------------


 

(I)            UPON RECEIVING A NOTICE OF A CLAIM INVOLVING A THIRD PARTY CLAIM,
THE INDEMNIFYING PERSON SHALL HAVE THIRTY (30) DAYS TO ADVISE THE INDEMNIFIED
PERSON WHETHER THE INDEMNIFYING PERSON ACCEPTS THE DEFENSE OF SUCH CLAIM, AND
THE INDEMNIFYING PERSON SHALL HAVE NO OBLIGATION TO THE INDEMNIFIED PERSON FOR
LEGAL FEES INCURRED BY THE INDEMNIFIED PERSON AFTER THE DATE OF ANY ACCEPTANCE
OF THE DEFENSE BY THE INDEMNIFYING PERSON.  IF THE INDEMNIFYING PERSON
DETERMINES TO ACCEPT THE DEFENSE OF SUCH THIRD PARTY CLAIM, IT SHALL DEFEND SUCH
THIRD PARTY CLAIM WITH COUNSEL OF ITS OWN CHOICE THAT IS REASONABLY SATISFACTORY
TO THE INDEMNIFIED PERSON AND AT ITS OWN EXPENSE, PROVIDED THAT, THE INDEMNIFIED
PERSON SHALL HAVE THE RIGHT TO BE REPRESENTED BY ITS OWN COUNSEL AT ITS OWN
EXPENSE, BUT THE INDEMNIFYING PARTY SHALL CONTROL THE DEFENSE.  IF THE
INDEMNIFYING PERSON FAILS TO UNDERTAKE THE DEFENSE OF OR SETTLE OR PAY ANY SUCH
THIRD PARTY CLAIM WITHIN THIRTY (30) DAYS AFTER THE INDEMNIFIED PERSON HAS GIVEN
NOTICE OF THE CLAIM TO THE INDEMNIFYING PERSON, THEN THE INDEMNIFIED PERSON MAY
TAKE ANY AND ALL NECESSARY ACTION TO DISPOSE OF SUCH CLAIM AT THE INDEMNIFYING
PERSON’S COST.  THE INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON SHALL HAVE
MUTUALLY AGREED ACCESS TO THE OTHER PARTY’S EMPLOYEES, PROPERTIES, ASSETS, BOOKS
AND RECORDS RELATING TO ANY THIRD PARTY CLAIMS, AND SHALL RENDER TO EACH OTHER
SUCH ASSISTANCE AS MAY BE REASONABLY REQUIRED TO ENSURE THE ADEQUATE DEFENSE OF
THIRD PARTY CLAIMS. EACH PARTY SHALL ACT REASONABLY AND IN ACCORDANCE WITH ITS
GOOD FAITH BUSINESS JUDGMENT IN HANDLING A THIRD PARTY CLAIM.

 

(II)           THE PARTY CONTROLLING THE DEFENSE OF A THIRD PARTY CLAIM MAY
SETTLE SUCH THIRD PARTY CLAIM ON ANY TERMS WHICH IT MAY DEEM REASONABLE,
PROVIDED THAT SUCH PARTY SHALL NOT WITHOUT THE OTHER PARTY’S PRIOR WRITTEN
CONSENT SETTLE OR COMPROMISE SUCH PROCEEDING, CLAIM OR DEMAND, OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF
THE DELIVERY BY THE CLAIMANT OR PLAINTIFF TO THE OTHER PARTY OF A WRITTEN
RELEASE FROM ALL LIABILITY IN RESPECT OF SUCH PROCEEDING, CLAIM OR DEMAND.

 

(C)           IN THE EVENT THAT BUYER OR ADI IS THE INDEMNIFIED PERSON, THE
BUYER PARTIES SHALL OFFSET THE AMOUNT CLAIMED AGAINST ANY AMOUNT DUE UNDER THE
NOTE BEFORE PROCEEDING AGAINST SELLERS TO COLLECT SUCH AMOUNT. IF THE SELLERS
DISPUTE THE NOTICE OF CLAIM OR ANY OF THE ALLEGED LOSSES, THE AMOUNT IN DISPUTE
(UP TO THE AMOUNT OWED UNDER THE NOTE) THAT WOULD BE SUBJECT TO OFFSET AS SET
FORTH ABOVE SHALL PROMPTLY BE DEPOSITED BY BUYER IN ESCROW, PENDING RESOLUTION
OF THE DISPUTE, PURSUANT TO AN ESCROW AGREEMENT SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT G WITH AN ESCROW AGENT REASONABLY SATISFACTORY TO THE
PARTIES, IT BEING AGREED THAT A MONEY CENTER BANK WILL BE SATISFACTORY.

 


6.6           FRAUD AND RELATED CLAIMS; CHARACTERIZATION OF PAYMENTS. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NOTHING
CONTAINED IN THIS AGREEMENT SHALL IN ANY WAY LIMIT, IMPAIR, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OF AN INDEMNIFIED PERSON TO BRING ANY CLAIM, DEMAND, SUIT OR
CAUSE OF ACTION OTHERWISE AVAILABLE TO SUCH INDEMNIFIED PERSON BASED UPON, OR TO
SEEK OR RECOVER ANY LOSSES ARISING FROM OR RELATED TO, NOR SHALL ANY OF THE
LIMITATIONS SET FORTH IN SECTION 6.4 APPLY WITH RESPECT TO, THE FRAUD OF AN
INDEMNIFYING PERSON OR A WILLFUL AND INTENTIONAL MISREPRESENTATION UNDER WITH
THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS BY AN INDEMNIFYING PERSON. 
THE PARTIES AGREE THAT ANY PAYMENT PURSUANT TO AN INDEMNIFICATION OBLIGATION
UNDER THIS ARTICLE VI SHALL BE TREATED FOR TAX PURPOSES AS AN ADJUSTMENT TO THE
PURCHASE PRICE.

 

22

--------------------------------------------------------------------------------


 


6.7                                 ADDITIONAL INDEMNIFICATION PROVISIONS.


 


(A)           IF LOSSES WITH RESPECT TO ANY CLAIM FOR INDEMNIFICATION UNDER
SECTION 6.2 MAY BE COVERED BY AN INSURANCE POLICY OF ANY INDEMNIFYING PARTY, AT
THE REQUEST OF AN INDEMNIFIED PARTY AND WITHOUT FURTHER CONSIDERATION, SUCH
INDEMNIFYING PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SEEK AND RECOVER
ALL PAYMENTS UNDER ANY SUCH INSURANCE POLICY TO WHICH SUCH INDEMNIFYING PARTY
MAY BE ENTITLED WITH RESPECT TO SUCH LOSSES AND PAY OVER SUCH AMOUNTS TO THE
APPLICABLE INDEMNIFIED PARTY.


 


(B)           THE SELLER INDEMNIFYING PARTIES SHALL HAVE NO INDEMNITY OBLIGATION
WITH RESPECT TO ANY CLAIM FOR LOSSES THAT ARE WHOLLY OR PARTLY ATTRIBUTABLE TO
ANY VOLUNTARY ACT, OMISSION, TRANSACTION OR ARRANGEMENT OF THE BUYER PARTIES
FROM AND AFTER THE CLOSING DATE.


 


(C)           IN NO EVENT SHALL ANY PARTY HAVE ANY LIABILITY PURSUANT TO THIS
ARTICLE VI FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT OR PUNITIVE
DAMAGES, LOST REVENUE, PROFITS OR INCOME, DIMINUTION IN VALUE, LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY OR SIMILAR ITEMS.


 


(D)           WITH RESPECT TO THE INDEMNIFICATION OBLIGATION SET FORTH IN THIS
ARTICLE VI;  (X) ALL LOSSES SHALL BE CALCULATED ON AN AFTER-TAX BASIS; (Y) ALL
LOSSES SHALL BE NET OF ANY THIRD-PARTY INSURANCE PROCEEDS RECOVERABLE BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE FACTS GIVING RISE TO THE RIGHT OF
INDEMNIFICATION; AND (Z) EACH PARTY SHALL MITIGATE ANY LOSSES FOR WHICH THAT
PARTY SEEKS INDEMNIFICATION PURSUANT TO THIS ARTICLE VI.  IN ANY CASE WHERE AN
INDEMNIFIED PARTY RECOVERS FROM A THIRD PARTY ANY AMOUNT IN RESPECT OF A MATTER
FOR WHICH AN INDEMNIFYING PARTY HAS PREVIOUSLY INDEMNIFIED IT PURSUANT TO THIS
ARTICLE VI, THE INDEMNIFIED PARTY SHALL PROMPTLY PAY OVER TO THE INDEMNIFYING
PARTY THE AMOUNT SO RECOVERED (AFTER DEDUCTING THEREFROM THE AMOUNT OF EXPENSES
INCURRED BY IT IN PROCURING SUCH RECOVERY), BUT NOT IN EXCESS OF THE SUM OF
(I) ANY AMOUNT PREVIOUSLY PAID BY THE INDEMNIFYING PARTY TO OR ON BEHALF OF THE
INDEMNIFIED PARTY IN RESPECT OF SUCH CLAIM AND (II) ANY AMOUNT EXPENDED BY THE
INDEMNIFYING PARTY IN PURSUING OR DEFENDING ANY CLAIM ARISING OUT OF SUCH
MATTER.  UPON PAYMENT IN FULL OF ANY SUCH AMOUNTS RECOVERED, THE INDEMNIFYING
PARTY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO THE RIGHTS OF THE
INDEMNIFIED PARTY AGAINST ANY PERSON (OTHER THAN AN INDEMNIFIED PARTY) WITH
RESPECT TO THE SUBJECT MATTER OF SUCH CLAIM.  ANY INDEMNIFIED PARTY SHALL ASSIGN
OR OTHERWISE REASONABLY COOPERATE WITH THE INDEMNIFYING PARTY TO PURSUE ANY
CLAIMS AGAINST, OR OTHERWISE RECOVER AMOUNTS FROM, ANY PERSON LIABLE OR
RESPONSIBLE FOR ANY LOSSES FOR WHICH INDEMNIFICATION HAS BEEN RECEIVED PURSUANT
TO THIS AGREEMENT.


 


6.8                                 EXCLUSIVE REMEDY.  EXCEPT FOR (I) THE
AVAILABILITY OF INJUNCTIVE RELIEF, (II) AS PROVIDED IN SECTION 6.6, AND
(III) ANY CLAIM BY THE SELLERS FOR PAYMENT OF THE NOTE, THE SELLERS AND THE
BUYER PARTIES ACKNOWLEDGE AND AGREE THAT, FROM AND AFTER THE CLOSING DATE, THE
INDEMNIFICATION PROVISIONS OF THIS ARTICLE VI SHALL BE THE SOLE AND EXCLUSIVE
REMEDIES OF THE SELLERS AND BUYER PARTIES, RESPECTIVELY, FOR ANY BREACH OF THE
REPRESENTATIONS OR WARRANTIES IN THIS AGREEMENT, FOR ANY FAILURE TO PERFORM OR
COMPLY WITH ANY COVENANTS OR AGREEMENTS CONTAINED HEREIN OR OTHERWISE WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  IN FURTHERANCE OF THE
FOREGOING, EXCEPT AS SET FORTH IN CLAUSES (I) THROUGH (III) IN THE FIRST
SENTENCE OF THIS SECTION 6.8, EACH PARTY HERETO HEREBY WAIVES, ON BEHALF OF
ITSELF AND ITS AFFILIATES, ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION THEY
MAY HAVE AGAINST THE OTHER PARTIES HERETO AND THEIR AFFILIATES FROM AND AFTER
THE CLOSING DATE ARISING UNDER OR BASED UPON ANY APPLICABLE LAW OR OTHERWISE,
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT PURSUANT TO THE
INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE VI.

 

23

--------------------------------------------------------------------------------



 


ARTICLE VII


 


CERTAIN DEFINITIONS; INTERPRETATION


 


7.1           CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED OR REFERRED TO IN THIS ARTICLE VII:


 

“Action” means any suit, action, arbitration, cause of action, claim, complaint,
criminal prosecution, investigation, governmental or other administrative
proceeding, whether at law or at equity, before or by any Court or Governmental
Authority, before any arbitrator or other tribunal.

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first mentioned Person; and “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of stock or other securities, as trustee or executor, by contract or
credit arrangement or otherwise.

 

“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify any party against, or reimburse any party for, Losses, the amount
of such Losses shall be determined net of the present value Tax benefit, if any,
derived by the Indemnified Party as the result of sustaining such Losses,
reduced by the present value Tax cost, if any, incurred by the Indemnified Party
as the result of the receipt of such indemnification payment.  Such Tax
consequences shall be computed assuming that the Indemnified Party is subject to
taxation at the highest applicable marginal income Tax rate, and present value
shall be determined using a discount factor equal to LIBOR as of the close of
business on the first Business Day of the month in which the indemnification
payment is to be made.

 

“Approval” means any license, permit, consent, approval, authorization,
registration, filing, waiver, qualification or certification issued by a
Governmental Authority, including all pending applications therefor or renewals
thereof.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted to close in the State of New York.

 

“Code” means the Internal Revenue Code of 1986, as amended, and all Regulations
promulgated thereunder.

 

“Contract” means any loan agreement, indenture, letter of credit (including
related letter of credit applications and reimbursement obligations), mortgage,
security agreement, pledge agreement, deed of trust, bond, note, guarantee,
surety obligation, warranty, license, franchise, permit, power of attorney,
invoice, quotation, purchase order, sales order, lease, endorsement agreement,
and any other agreement, contract, instrument, obligation, offer, commitment,
plan, arrangement or understanding, written or oral, express or implied, to
which a Person is a party or by which any of its properties, assets or
Intellectual Property may be bound or affected, in each case as amended,
supplemented, waived or otherwise modified.

 

24

--------------------------------------------------------------------------------


 

“Court” means any court or arbitration tribunal of any country or territory, or
any state, province or other subdivision thereof.

 

“Employee Benefit Plans” means each written or oral employee benefit plan,
scheme, program, policy, arrangement and contract (including, but not limited
to, any “employee benefit plan,” as defined in Section 3(3) of ERISA, whether or
not subject to ERISA, and any bonus, deferred compensation, stock bonuses, stock
purchase, restricted stock, stock option or other equity-based arrangement, and
any employment, termination, retention, bonus, change in control or severance
plan, program, policy arrangement or contract) for the benefit of any current or
former officer, employee or director of either Seller or any of its Affiliates
that is maintained or contributed to by either Seller or any of its Affiliates,
or with respect to which any of them could incur material liability under the
Code or ERISA or any similar non-U.S. Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Regulations promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States

 

“Governmental Authority” means any (i) nation, state, county, city, town,
village, district, or other jurisdiction of any nature, (ii) federal, state,
local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, commission, bureau, official or entity and any court or
other tribunal) or (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature (including any self-regulatory organization).

 

 “Intellectual Property” means worldwide trademarks, service marks, trade names,
Uniform Resource Locators (URLs) and Internet domain names and applications
therefor (and all interest therein), designs, logos, slogans and general
intangibles of like nature, together with all goodwill related to the foregoing
(including any registrations and applications for any of the foregoing)
(collectively, “Trademarks”); patents (including any pending applications, any
registrations, patents based on applications that are continuations,
continuations-in-part, divisional, reexamination, reissues, renewals of any of
the foregoing and applications and patents granted on applications that claim
the benefit of priority to any of the foregoing) (collectively, “Patents”);
copyrights (including any registrations, applications and renewals for any of
the foregoing) and other rights of authorship (collectively, “Copyrights”);
trade secrets and other confidential information, know-how, proprietary
technology, processes, formulae, algorithms, models, user interfaces, customer,
supplier and user lists, databases, pricing and marketing information,
inventions, marketing materials, inventions and trade dress (collectively,
“Trade Secrets”); computer programs and other Software, macros, scripts, source
code, object code, binary code, methodologies, architecture, structure, display
screens, layouts, development tools, instructions and templates; published and
unpublished works of authorship, including audiovisual works, databases and
literary works; rights in, or associated with a person’s name, voice, signature,
photograph or likeness, including rights of personality, privacy and publicity;
rights of attribution and integrity and other moral rights; domain names, URLs,
IP addresses, key word associations and related rights; all other proprietary,
intellectual property and other rights relating to any or all of the foregoing;
all copies and tangible embodiments of any or all of the foregoing (in whatever
form or medium, including electronic media; and all rights to sue for and all
remedies for past, present and future infringements of any or all of the
foregoing and rights of priority and protection of interests therein under the
Laws of any jurisdiction

 

25

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

 

“knowledge of the Sellers” (and similar terms and phrases) means the actual
knowledge of any director or officer of either of the Sellers.

 

“Laws” means all laws, statutes, codes, written policies, licensing
requirements, ordinances and Regulations of any Governmental Authority including
all Orders having the effect of law in each such jurisdiction.

 

“Liabilities” means any debts, liabilities, obligations, claims, charges,
damages, demands and assessments of any kind, including those with respect to
any Governmental Entity, whether accrued or not, known or unknown, disclosed or
undisclosed, fixed or contingent, asserted or unasserted, liquidated or
unliquidated, whenever or however arising (including, those arising out of any
contract or tort based on negligence or strict liability) and whether or not the
same would be required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.

 

“Lien” means any mortgage, easement, right of way, charge, claim, community
property interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction or adverse claim of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership, or any other encumbrance or
exception to title of any kind.

 

“Losses” means losses, damages, liabilities, demands, taxes, sanctions,
deficiencies, assessments, judgments, costs, interest, penalties and expenses
(including, without limitation, reasonable attorneys’ fees, which shall include
a reasonable estimate of the allocable costs of in-house legal counsel and
staff).

 

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), properties, assets, liabilities, operations, results
of operations or prospects of the Business or either of the Sellers’ ability to
perform its obligations as contemplated in this Agreement.

 

 “Order” means any judgment, order, writ, injunction, ruling, decision or decree
of, or any settlement under the jurisdiction of any Court or Governmental
Authority.

 

“Organizational Documents” means, with respect to any corporation, those
instruments that at the time constitute its corporate charter as filed or
recorded under the Laws of the jurisdiction of its incorporation, including the
articles or certificate of incorporation, organization or association, and its
by-laws or memorandum of association, in each case including all amendments
thereto, as the same may have been restated and, with respect to any other
entity, the equivalent organizational or governing documents of such entity.

 

“Party” means a party to this Agreement.

 

26

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, association, trust,
unincorporated organization, limited liability company or other legal entity.

 

“Personally Identifiable Information” means information that can be used to
identify or contact Persons, which may include their first and last name,
physical address, e-mail address and telephone number.

 

“Post-Closing Assigned Contract” shall be defined as provided in Section 1.7(c).

 

“Regulation” means any rule or regulation of any Governmental Authority.

 

“Sellers’ Assets” shall be defined as provided in Section 3.7.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
human readable form (such as source code programs, macros or scripts) or machine
readable form (such as object code), (ii) databases and compilations, including
any and all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, (iv) the technology supporting any
Internet site(s) operated by or on behalf of the Sellers and (v) all
documentation, including user manuals and training materials, relating to any of
the foregoing.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or other legal entity of which
such Person (either alone or through or together with any other Subsidiary)
owns, directly or indirectly, at least fifty percent (50%) of the stock or other
equity interests in such entity.

 

“Survival Date”  shall have the meaning provided in Section 6.1.

 

“Tax Returns” means any and all returns, declarations, reports, claims for
refunds and information returns or statements relating to Taxes, including all
schedules or attachments thereto and including any amendment thereof, required
to be filed with any Governmental Authority, including consolidated, combined
and unitary tax returns.

 

“Taxes” means all taxes and governmental impositions of any kind in the nature
of (or similar to) taxes, payable to any Governmental Authority, including but
not limited to those on or measured by or referred to as income, franchise,
profits, gross receipts, capital, ad valorem, custom duties, alternative or
add-on minimum taxes, estimated, environmental, disability, registration, value
added, sales, use, service, real or personal property, capital stock, license,
payroll, withholding, employment, social security, workers’ compensation,
unemployment compensation, health insurance, utility, severance, production,
excise, stamp, occupation, premiums, windfall profits, transfer and gains taxes,
and interest, penalties and additions to tax imposed with respect thereto.

 

“Termination Date”  shall have the meaning provided in Section 5.5(a).

 

27

--------------------------------------------------------------------------------


 

“Transaction Documents” means the Note, Bill of Sale, Assignment and Assumption
Agreement, the Trademark Assignments, the Seller Non-Competition Agreement, and
the Transition Services Agreement.

 


7.2                                 INTERPRETATION.


 


(A)                                  IN THIS AGREEMENT, UNLESS THE CONTEXT
OTHERWISE REQUIRES, REFERENCES:


 

(I)                                     TO THE RECITALS, ARTICLES, SECTIONS,
EXHIBITS OR SCHEDULES ARE TO A RECITAL, ARTICLE OR SECTION OF, OR EXHIBIT OR
SCHEDULE TO, THIS AGREEMENT;

 

(II)                                  TO ANY AGREEMENT (INCLUDING THIS
AGREEMENT), CONTRACT, STATUTE OR REGULATION ARE TO THE AGREEMENT, CONTRACT,
STATUTE OR REGULATION AS AMENDED, MODIFIED, SUPPLEMENTED OR REPLACED FROM TIME
TO TIME, AND TO ANY SECTION OF ANY STATUTE OR REGULATION ARE TO ANY SUCCESSOR TO
THE SECTION;

 

(III)                               TO ANY GOVERNMENTAL AUTHORITY INCLUDE ANY
SUCCESSOR TO THAT GOVERNMENTAL AUTHORITY; AND

 

(IV)                              TO THIS AGREEMENT ARE TO THIS AGREEMENT AND
THE EXHIBITS AND SCHEDULES TO IT, TAKEN AS A WHOLE.

 


(B)                                 THE TABLE OF CONTENTS AND HEADINGS CONTAINED
HEREIN ARE FOR REFERENCE PURPOSES ONLY AND DO NOT LIMIT OR OTHERWISE AFFECT ANY
OF THE PROVISIONS OF THIS AGREEMENT.


 


(C)                                  WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY WILL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”


 


(D)                                 WHENEVER THE WORDS “HEREIN” OR “HEREUNDER”
ARE USED IN THIS AGREEMENT, THEY WILL BE DEEMED TO REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY SPECIFIC SECTION, UNLESS OTHERWISE INDICATED.


 


(E)                                  THE TERMS DEFINED IN THE SINGULAR SHALL
HAVE A COMPARABLE MEANING WHEN USED IN THE PLURAL, AND VICE VERSA.


 


(F)                                    THE TERM “$” SHALL MEAN DOLLARS OF THE
UNITED STATES OF AMERICA.


 


(G)                                 THIS AGREEMENT IS THE RESULT OF NEGOTIATIONS
BETWEEN THE PARTIES HERETO AND SHALL NOT BE DEEMED OR CONSTRUED AS HAVING BEEN
DRAFTED BY ANY ONE PARTY; EACH OF THE PARTIES HERETO AND ITS COUNSEL HAVE
REVIEWED AND NEGOTIATED THE TERMS AND PROVISIONS OF THIS AGREEMENT (INCLUDING
THE EXHIBITS HERETO, THE DISCLOSURE SCHEDULE) AND HAVE CONTRIBUTED TO ITS
PREPARATION; THE RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT; THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED
FAIRLY AS TO ALL PARTIES HERETO AND NOT IN FAVOR OF OR AGAINST ANY PARTY,
REGARDLESS OF WHICH PARTY WAS GENERALLY RESPONSIBLE FOR THE PREPARATION OF THIS
AGREEMENT.

 

28

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


MISCELLANEOUS


 


8.1                                 MODIFICATION OR AMENDMENT.  THE PARTIES
HERETO MAY MODIFY OR AMEND THIS AGREEMENT BY A WRITTEN AGREEMENT, SPECIFICALLY
REFERRING TO THIS AGREEMENT, EXECUTED AND DELIVERED BY DULY AUTHORIZED OFFICERS
OF THE SELLERS, THE BUYER AND ADI.


 


8.2                                 GOVERNING LAW; WAIVER OF JURY TRIAL.


 


(A)                                  THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.


 


(B)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.2.


 


8.3                                 CONSENT TO JURISDICTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA LOCATED IN THE COUNTY OF LOS ANGELES FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 


8.4                                 NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION
OR OTHER DOCUMENT TO BE GIVEN HEREUNDER BY ANY PARTY TO THE OTHERS SHALL BE IN
WRITING AND DELIVERED PERSONALLY OR SENT BY EXPRESS MAIL OR EQUIVALENT OVERNIGHT
COURIER SERVICE, PREPAID, OR BY FACSIMILE:

 

29

--------------------------------------------------------------------------------


 

if to the Buyer to:

 

ARTISTdirect, Inc.

1601 Cloverfield Boulevard, Suite 400S

Santa Monica, California 90404-4082

Attention: Chief Executive Officer

Facsimile: (310) 956-3301

 

with a copy to (which shall not constitute notice):

 

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California 90067

Attention:  David L. Ficksman, Esq.

Fax:  (310) 789-1290

 

if to the Sellers to:

 

SafeNet, Inc.

4690 Millennium Drive

Belcamp, Md. 21017

Attention:  Kevin Hicks, Esq.

Fax: (443) 283-4046

 

with a copy (which shall not constitute notice) to:

 

Drinker Biddle & Reath LLP

1000 Westlakes Drive

Berwyn, PA 19312-2409

Attn:  Neil Haimm,Esq.

Fax: (215) 988-2757

 

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.  All such notices or
communications shall be deemed to be received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of express mail or
overnight courier, on the next business day after the date when sent and (c) in
the case of facsimile transmission, upon confirmed receipt before 5:00 p.m. EST
on the date of receipt, otherwise, on the next Business Day following confirmed
receipt.

 


8.5                                 ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
THE EXHIBITS AND SCHEDULES HERETO) CONSTITUTE THE ENTIRE AGREEMENT, AND
SUPERSEDE ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS AND
WARRANTIES BOTH WRITTEN AND ORAL, AMONG THE PARTIES, WITH RESPECT TO THE SUBJECT
MATTER HEREOF. WITHOUT LIMITING THE GENERALITY OF THIS SECTION 8.5 AND
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PARTY IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, ORAL OR WRITTEN, EXPRESS OR IMPLIED,
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS OTHER THAN THOSE SET FORTH IN ARTICLES III AND IV OF THIS
AGREEMENT OR IN THE TRANSACTION DOCUMENTS AND NO PARTY IS RELYING ON ANY
STATEMENT, REPRESENTATION OR WARRANTY, ORAL OR WRITTEN, EXPRESS OR IMPLIED, MADE
BY ANY OTHER PARTY EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLES III AND IV OF THIS AGREEMENT OR IN THE TRANSACTION DOCUMENTS.

 

30

--------------------------------------------------------------------------------


 


THE PARTIES HERETO AGREE THAT, NOTWITHSTANDING ANY ACCESS TO INFORMATION BY ANY
PARTY OR ANY RIGHT OF ANY PARTY TO THIS AGREEMENT TO INVESTIGATE THE AFFAIRS OF
ANY OTHER PARTY TO THIS AGREEMENT, THE PARTY HAVING SUCH ACCESS AND RIGHT TO
INVESTIGATE SHALL HAVE THE RIGHT TO RELY FULLY UPON THE REPRESENTATIONS AND
WARRANTIES OF THE OTHER PARTY EXPRESSLY CONTAINED IN THIS AGREEMENT AND ON THE
ACCURACY OF ANY SCHEDULE, EXHIBIT OR OTHER DOCUMENT ATTACHED HERETO OR REFERRED
TO HEREIN OR DELIVERED BY SUCH OTHER PARTY OR PURSUANT TO THIS AGREEMENT.


 


8.6                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES
HERETO AND THE SELLER INDEMNIFIED PARTIES AND THE BUYER INDEMNIFIED PARTIES ANY
LEGAL OR EQUITABLE RIGHTS OR REMEDIES HEREUNDER.


 


8.7                                 SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OR THE OTHER
PROVISIONS HEREOF.  IF ANY PROVISION OF THIS AGREEMENT, OR THE APPLICATION
THEREOF TO ANY PERSON OR ANY CIRCUMSTANCE, IS INVALID OR UNENFORCEABLE, (A) A
SUITABLE AND EQUITABLE PROVISION SHALL BE SUBSTITUTED THEREFOR IN ORDER TO CARRY
OUT, SO FAR AS MAY BE VALID AND ENFORCEABLE, THE INTENT AND PURPOSE OF SUCH
INVALID OR UNENFORCEABLE PROVISION AND (B) THE REMAINDER OF THIS AGREEMENT AND
THE APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE
AFFECTED BY SUCH INVALIDITY OR UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR
UNENFORCEABILITY AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE
APPLICATION THEREOF, IN ANY OTHER JURISDICTION.  SUBJECT TO THE PRECEDING
SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


8.8                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY OPERATION OF LAW OR OTHERWISE BY EITHER SELLER WITHOUT THE CONSENT
OF THE BUYER.  BUYER MAY ASSIGN ITS RIGHTS HEREUNDER TO ADI ON ANY SUBSIDIARY OF
ADI.


 


8.9                                 LEGAL COUNSEL.  EACH OF THE PARTIES TO THIS
AGREEMENT ACKNOWLEDGES AND REPRESENTS THAT IT HAS BEEN REPRESENTED BY ITS OWN
LEGAL COUNSEL IN CONNECTION WITH THE NEGOTIATIONS AND PREPARATION OF THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY,
AND IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, WITH
THE OPPORTUNITY TO SEEK ADVICE AS TO ITS LEGAL RIGHTS FROM SUCH COUNSEL.  EACH
PARTY HERETO FURTHER REPRESENTS THAT IT IS BEING INDEPENDENTLY ADVISED AS TO THE
TAX CONSEQUENCES OF SUCH TRANSACTIONS.


 


8.10                           EXPENSES.  EACH OF THE PARTIES SHALL BEAR ITS OWN
FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT (INCLUDING
THE PREPARATION, NEGOTIATION AND PERFORMANCE HEREOF) AND THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING FEES AND DISBURSEMENTS OF ATTORNEYS, ACCOUNTANTS,
AGENTS, REPRESENTATIVES AND FINANCIAL AND OTHER ADVISORS) (COLLECTIVELY, THE
“TRANSACTION EXPENSES”).  THE SELLERS AND THE BUYER PARTIES SHALL EACH PAY
ONE-HALF OF ANY FILING FEE THAT IS REQUIRED TO BE PAID TO ANY GOVERNMENTAL
AUTHORITY AS A RESULT OF THE SALE AND TRANSFER OF THE ACQUIRED ASSETS TO THE
BUYER PURSUANT TO THIS AGREEMENT.

 

31

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT A PARTY INSTITUTES AN ACTION TO
ENFORCE ITS RIGHTS UNDER THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THE
PREVAILING PARTY IN SUCH ACTION SHALL BE ENTITLED TO RECOVER ITS REASONABLE
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION
WITH SUCH ACTION FROM THE LOSING PARTY.

 


8.11                           SPECIFIC PERFORMANCE.  THE PARTIES HERETO
ACKNOWLEDGE THAT, IN VIEW OF THE UNIQUENESS OF THE SUBJECT MATTER HEREOF, THE
PARTIES HERETO MAY NOT HAVE AN ADEQUATE REMEDY AT LAW FOR MONEY DAMAGES IF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS TERMS, AND THEREFORE AGREE
THAT THE PARTIES HERETO MAY BE ENTITLED TO SPECIFIC ENFORCEMENT OF THE TERMS
HEREOF IN ADDITION TO ANY OTHER REMEDY TO WHICH THE PARTIES HERETO MAY BE
ENTITLED AT LAW OR IN EQUITY.


 


8.12                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY HERETO AND DELIVERED TO EACH OTHER PARTY.  COPIES OF EXECUTED COUNTERPARTS
TRANSMITTED BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SERVICE SHALL BE
CONSIDERED ORIGINAL EXECUTED COUNTERPARTS FOR PURPOSES OF THIS SECTION 8.12,
PROVIDED THAT RECEIPT OF COPIES OF SUCH COUNTERPARTS IS CONFIRMED.


 


8.13                           JOINT AND SEVERAL.  THE LIABILITY OF THE SELLERS
HEREUNDER SHALL BE JOINT AND SEVERAL AND THE LIABILITY OF THE BUYER PARTIES
HEREUNDER SHALL BE JOINT AND SEVERAL.

 

[Remainder of Page Intentionally Left Blank]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed on its behalf as of the day and year first above
written.

 

 

THE SELLERS:

 

 

 

SAFENET, INC.

 

 

 

 

 

By:

/s/ Chris Fedde

 

 

Name:  Chris Fedde

 

 

Title:    President

 

 

 

 

 

MEDIASENTRY, INC.

 

 

 

 

 

By:

/s/ Chris Fedde

 

 

Name:  Chris Fedde

 

 

Title:    President

 

 

 

 

 

THE BUYER PARTIES:

 

 

 

ARTISTDIRECT INC.

 

 

 

 

 

By:

/s/ Dimitri Villard

 

 

Name:  Dimitri Villard

 

 

Title:    Chief Executive Officer

 

 

 

 

 

MEDIADEFENDER, INC.

 

 

 

 

 

By:

/s/ Dimitri Villard

 

 

Name:  Dimitri Villard

 

 

Title:    Chief Executive Officer

 

33

--------------------------------------------------------------------------------